                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         CHARLES DAVID GORDON,
                                                                                         Case No. 12-cv-00769-PJH
                                  8                    Petitioner,

                                  9              v.                                      ORDER DENYING SECOND
                                                                                         AMENDED PETITION FOR WRIT OF
                                  10        JOE A. LIZARRAGA,                            HABEAS CORPUS; GRANTING IN
                                                                                         PART AND DENYING IN PART
                                  11                   Respondent.                       CERTIFICATE OF APPEALABILITY
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Before the court is the second amended petition for writ of habeas corpus (“Pet.”)

                                  15   pursuant to 28 U.S.C. § 2254 filed by represented state prisoner Charles David Gordon.

                                  16   The briefs are fully submitted and the court determines that the matter is suitable for

                                  17   decision without oral argument. Having reviewed the parties’ papers and the record, and

                                  18   having carefully considered the relevant legal authorities, the court DENIES the petition.

                                  19                                           BACKGROUND

                                  20   I.      Factual Summary

                                  21           The following summary of facts is taken from the decision by the California Court

                                  22   of Appeal on Gordon’s direct appeal, based on evidence presented at Gordon’s bench
                                       trial, which was held September 29, 2009, through October 2, 2009.
                                  23

                                  24                                 Counts 3, 4 and 5 Against Erica Doe
                                  25                  Victim Erica Doe (Erica [or Doe No. 2]) met and began dating
                                               appellant in October 2002, when she was 16 years old. Their relationship
                                  26           ended in February 2008. They lived together for most of the five years
                                  27           they were together. In June 2003, after living with Erica’s parents in
                                               Oregon, they moved to American Canyon where they lived with
                                  28           appellant’s parents. Appellant had “control of everything” in the
                                       relationship, even insisting that Erica dress him every day. There were
                                  1
                                       instances of violence in the beginning of their relationship, and the
                                  2    violence worsened over time. Erica was afraid of appellant. On numerous
                                       occasions, he pushed, slapped and punched her, and threatened to “take
                                  3    [her] out in the woods and make [her] disappear.” He also threatened her
                                  4    with a .22-caliber rifle. As a result of the threats, she felt her life was in
                                       danger. He would yell at her and call her “bitch,” “whore,” “cunt,” “stupid,”
                                  5    and “worthless piece of crap.” He gave her a black eye, inflicted bruises,
                                       bit her leg, and burned her with a cigarette. Appellant would also be
                                  6
                                       sexually violent toward Erica, forcing sex on her after they fought.
                                  7           In January 2008, they had a “really bad fight.” At about 10:00 p.m.,
                                  8    Erica was home with her friend Marlene [Maple] when appellant arrived
                                       and started drinking whiskey. He appeared to be angry. Erica wanted to
                                  9    leave with Marlene but thought this would make the situation worse.
                                       When Marlene left, appellant said he was angry because Erica had been
                                  10
                                       “unfaithful” to him that day. He began punching her in the ribs and legs,
                                  11   slapped her, pulled her hair, ripped out some of her hair extension braids,
                                       called her a whore and told her to go into the bedroom. Despite her telling
                                  12
Northern District of California




                                       him to stop, he pulled her clothes off and raped her. After he ejaculated,
 United States District Court




                                  13   they both lit up cigarettes. He then told her he was going to burn her with
                                       his cigarette. After his first attempt, she moved away. On his second
                                  14   attempt, he burned her thigh, causing a scarring injury.
                                  15          Five minutes later, appellant told Erica he was going to have anal
                                       sex with her to teach her a lesson. Although she begged him not to, he
                                  16   said he was going to do it “whether [she] wanted it or not.” He then
                                  17   penetrated her anus with his penis and she loudly screamed for him to
                                       stop, hoping someone would come to her aid. He held on to her so she
                                  18   could not pull away, stopping only after he ejaculated. He then told her to
                                       “get [her] disgusting ass in the shower.” She felt “completely disconnected
                                  19
                                       and scared and just sick.” The next day appellant apologized to her. She
                                  20   thought that calling the police would only make the situation worse.

                                  21          After this incident, Erica confided in Marlene, and appellant’s
                                       mother, Connie Gordon, found out about the incident. When Connie
                                  22   Gordon asked Erica if it was true, Erica revealed the scar on her leg.
                                       Connie Gordon told Erica to pack her belongings and drove her to meet
                                  23
                                       Erica’s mother, who took Erica to Oregon.
                                  24          On December 17, 2008, Erica participated in a pretext phone call to
                                  25   appellant that was recorded by the Medford, Oregon Police Department.
                                       Erica told appellant she was feeling anxious after having been “beaten
                                  26   and raped and burned.” Appellant told her not to “go there this time,” said
                                       he had apologized and tried to make amends and would not call her any
                                  27
                                       more. He also said: “I know what I fucking did to you. . . . You think it
                                  28   makes me happy? . . . I was fucking crazy. I was fucking out of my mind,
                                                                              2
                                       in a place in my life where I was absolutely fucking out of my mind, . . .
                                  1
                                       there’s nothing I can fucking do about it now. . . . It’s like yes, you were
                                  2    victimized and . . . you were beaten and you were fucking put through hell
                                       . . . yes, you were. I agree with you a hundred percent. It was wrong and
                                  3    it was fucking horrible, okay?” Appellant asked Erica to call Jamie (his
                                  4    current girlfriend) and “just tell her I didn’t fucking rape you.” Erica
                                       responded, “But you did.”
                                  5

                                  6                        Counts 1 and 2 Against Kelsey Doe
                                  7            Victim Kelsey Doe [Doe No. 1], born in 1992, is appellant’s niece.
                                       When Kelsey was four or five years old, she visited her grandparents in
                                  8
                                       Oregon and she and appellant were together in a sauna. Appellant locked
                                  9    her in the sauna for about 30 minutes and said he would not let her out
                                       until she “gave him a blow job.” She was frightened but complied, putting
                                  10   her mouth on his penis. Subsequently, her grandparents came and
                                  11   appellant ran out of the sauna. Kelsey first told her grandmother about the
                                       incident when she was about 15 years old. The sauna incident did not
                                  12   really affect Kelsey and appellant’s relationship; she still considered him
Northern District of California
 United States District Court




                                       one of her best friends and trusted him. As a teenager, Kelsey liked
                                  13
                                       spending time with appellant because he allowed her to drink alcohol and
                                  14   smoke marijuana.

                                  15           On November 15, 2008, Kelsey was living with her grandparents in
                                       Fairfield and appellant was visiting from Oregon. Kelsey contacted
                                  16   appellant saying she wanted to see him. He asked her to “hang out” with
                                       him later that night and asked if she had any friends that he could “hook [ ]
                                  17
                                       up with,” which Kelsey understood to mean to have sex with. Appellant
                                  18   said he would get alcohol so they could drink when they arrived at the
                                       Napa apartment complex where he was staying. The apartment complex
                                  19   was managed by appellant’s grandfather.
                                  20          Prior to going to visit appellant, Kelsey was with two of her friends
                                       and drank a bottle of malt liquor. She got a ride to appellant’s apartment
                                  21
                                       complex and met him outside. She was “pretty drunk,” and had trouble
                                  22   walking straight. He took her to a small room off the manager’s office. He
                                       offered her whiskey and she drank several shots. She then felt drunk; she
                                  23   was dizzy, could not think straight, had trouble walking and vomited.
                                  24   Kelsey gave appellant her cell phone so he could call her boyfriend,
                                       Dylan, to pick her up. Appellant appeared to make the call and then told
                                  25   Kelsey Dylan could not pick her up. Appellant said he would get her
                                       home.
                                  26
                                               Kelsey kissed appellant on the cheek because he was one of her
                                  27   best friends. He then began “French kissing” her and said he had had a
                                  28   “crush” on her for some time. Kelsey felt “dirty and disgusting.” Appellant

                                                                             3
                                       then sat down, told her to come next to him, pulled out his penis, and put it
                                  1
                                       next to her face, indicating he wanted a “blow job.” Kelsey complied and
                                  2    put his penis in her mouth. Although she did not want to engage in oral
                                       sex, she felt like she had no “other option,” and she was not thinking
                                  3    clearly because she was drunk. Throughout the evening she would black
                                  4    out and regain consciousness.
                                                Appellant then kissed Kelsey again and pushed her onto the bed.
                                  5
                                       He said he wanted to have sex and directed her to remove her pants. She
                                  6    said she did not want to and she was a virgin. Appellant said, “No, you’re
                                       not,” and removed her shorts despite her telling him not to. He then got
                                  7    on top of her and put his penis inside her vagina. It hurt, and when she
                                  8    yelled for him to stop, he said he was “almost done.” Although she
                                       screamed for help, he continued to penetrate her. The rape lasted
                                  9    approximately five minutes. During it, appellant seemed very angry and
                                       irritable, and Kelsey was afraid he might hurt her.
                                  10
                                              When appellant got off of Kelsey she felt “traumatized,” “in shock,”
                                  11   and “betrayed.” She accused him of raping her. He grabbed a cell phone,
                                  12   called her grandparents and told them to pick her up. While he was
Northern District of California
 United States District Court




                                       talking to them, Kelsey was screaming into the phone that appellant had
                                  13   raped her. He then told her to stop crying, get dressed and not tell anyone
                                       about what had happened. He said if she told her grandparents (his
                                  14
                                       parents) or the police, he would get in trouble. When she tried to leave,
                                  15   appellant stood in front of the door and pushed her, causing her to fall.

                                  16          When Kelsey’s grandparents arrived, she told them appellant had
                                       raped her. They did not believe her. They offered to take her to the
                                  17   hospital, but she asked them to take her to her boyfriend’s house.
                                       Although she wanted to go to the hospital, she did not trust her
                                  18
                                       grandparents or believe they would take her there. At some point she saw
                                  19   a police car and opened the car door in an attempt to get the officer’s
                                       attention. Her grandmother tried to restrain her and covered her mouth
                                  20   when the officer approached their car. Kelsey told the officer what had
                                  21   happened and he took her to the hospital.
                                              At about 2:40 a.m. on November 16, 2008, Napa Police Officer
                                  22
                                       Russell Davis saw Kelsey’s grandparents’ SUV drive erratically and pull
                                  23   over. When Davis approached the SUV, Kelsey’s grandfather told Davis
                                       Kelsey was intoxicated and out of control, but did not mention her having
                                  24   been possibly raped. Kelsey was crying, “hysterical,” yelling that no one
                                  25   believed her, and her grandmother was trying to keep her from talking.
                                       Kelsey told Davis she had been raped by her uncle and was in a lot of
                                  26   pain. She appeared to be intoxicated. Davis administered a PAS test at
                                       about 2:00 a.m., which revealed Kelsey’s blood alcohol level to be .143.
                                  27
                                       He transported her to the hospital. At the hospital Kelsey described the
                                  28   sexual assault to Davis.
                                                                             4
                                              At the hospital, sexual assault nurse examiner Vickie Whitson
                                  1
                                       performed a sexual assault examination on Kelsey. Kelsey said she had
                                  2    vaginal pain and that appellant had grabbed her arm, pulled her onto the
                                       bed and used his body weight to hold her down. She said he put both
                                  3    hands around her neck so tightly she could not speak. Kelsey said she
                                  4    was forced to orally copulate appellant and he penetrated her vagina with
                                       his penis. The examination revealed two abrasions of Kelsey’s hymen,
                                  5    consistent with blunt force trauma. Whitson opined that sexual abuse was
                                       highly suspected. Vaginal swabs from Kelsey tested positive for DNA
                                  6
                                       matching appellant’s DNA type.
                                  7

                                  8             Prior Incidents of Domestic Violence and Sexual Abuse
                                  9           Jaimie M. met and began dating appellant in June 2008. On
                                       September 22, 2008, she went to visit him where he was living in Oregon.
                                  10   She ended up staying, and lived with appellant and his three roommates
                                  11   for about two months. On November 2, they argued because appellant
                                       took her paychecks and would not give them back. They also argued
                                  12   because he had flirted with a woman whose boyfriend was supposedly
Northern District of California
 United States District Court




                                       moving in with them. Jaimie told appellant she wanted to move back to
                                  13
                                       Napa and he responded by covering her mouth and saying, “What makes
                                  14   you think you’re going to get the chance to?” She perceived this as a
                                       threat and was afraid. She started screaming, but his hand covered her
                                  15   mouth and no one heard her. They were on the bed and he had his legs
                                  16   over her so she could not move. After about three or four minutes he let
                                       her go and said, “‘Don’t tell anybody.’” She went into the dining room and
                                  17   was talking to roommate Tim Grabner, when appellant called her names
                                       and angrily said, “Nobody will know if you’re gone.” Jaimie feared for her
                                  18
                                       life. She grabbed a knife but Grabner told her, “Don’t do that.” Appellant
                                  19   then picked her up by the throat, threw her to the ground, choked her with
                                       his arm and said, “You’re not worth it.” Grabner told appellant to stop and
                                  20   pulled him off Jaimie. Jaimie ran outside and another roommate called
                                  21   the police.
                                               Grabner testified he befriended appellant when they were in middle
                                  22
                                       school. In September 2008, they resumed their friendship and began
                                  23   living together when appellant moved to Oregon. Grabner said appellant
                                       controlled appellant’s relationship with Jaimie. On one occasion, Grabner
                                  24   heard Jaimie’s muffled scream from inside appellant and Jaimie’s
                                  25   bedroom; there was no response when Grabner and his fiancée knocked
                                       on the door. Grabner next saw appellant and Jaimie arguing in the
                                  26   kitchen and appellant would not let her move away from the refrigerator.
                                       Jaimie picked up a knife and appellant grabbed it. Appellant then
                                  27
                                       slammed Jaimie against the wall, held her by her throat, threw her over his
                                  28   shoulder and they both fell to the floor. Appellant then began choking her
                                                                             5
                                       while saying, “The bitch is not worth it, and I’m just going to fucking kill
                                  1
                                       her.” Grabner pulled appellant off Jaimie and she ran outside. Appellant
                                  2    later told Grabner he was “not necessarily too concerned about what he
                                       had done” to Jaimie. About a month later, appellant joked about the
                                  3    incident with Jaimie after learning that Jaimie’s then-boyfriend was in jail,
                                  4    saying, “I don’t understand why she dumped me . . . for a fat rapist when
                                       she could have at least had a good looking one.”
                                  5
                                              Appellant also told Grabner that Erica was a “slut and whore” and
                                  6    he had “bent [Erica] over, raped and sodomized her,” and burned her with
                                       a cigarette. He was confident that Erica would never testify against him.
                                  7    Appellant told Grabner that if his brother found out about the sexual
                                  8    incident with Kelsey when appellant and Kelsey were much younger,
                                       appellant’s brother would kill him.
                                  9
                                               Krystal W. dated appellant for about six weeks beginning in mid-
                                  10   February 2009. A couple of weeks later she moved in with appellant and
                                       his parents. She broke up with him at the end of March because there
                                  11   had been an increasing amount of physical intimidation. Sometimes when
                                  12   playing with her, despite her telling him to let go, appellant would grab and
Northern District of California
 United States District Court




                                       hold her in a way that she “would have difficulty breathing” and she “would
                                  13   be crying.” On one occasion while Krystal showed appellant her bedroom
                                       at her parents’ house, appellant removed his clothes, pushed her onto the
                                  14
                                       bed and began removing her clothes. Although she said she did not want
                                  15   to have sex, he put on a condom, restrained her wrists and vigorously and
                                       forcefully started having sexual intercourse with her against her will. He
                                  16   then tried to convince her he had not sexually assaulted her. Thereafter,
                                  17   Krystal was afraid of appellant and “too afraid to leave him.”
                                              Krystal described appellant’s level of anger as “unhinged”; he would
                                  18
                                       escalate a small issue into something much larger. On one occasion,
                                  19   appellant told Krystal’s sister’s boyfriend that if Krystal’s sister did not want
                                       to engage in certain sexual acts, “you should just rape her.”
                                  20
                                               On March 22, 2009, Krystal and appellant argued while in bed. He
                                  21   told her it would be very dangerous for her to stay in the bedroom since he
                                       had “been pushed to this wild and violent edge before.” At some point, he
                                  22
                                       left the bedroom. When he returned he said he had done some
                                  23   reprehensible actions for which he could not forgive himself. Krystal was
                                       afraid of appellant because he was yelling and throwing things. On March
                                  24   24, she left appellant and ended the relationship. She left Napa County
                                  25   because she was afraid appellant would attempt to find her.

                                  26
                                                                        The Defense
                                  27
                                             Charles Gilman Gordon ([Gil] Gordon), appellant’s father and
                                  28   Kelsey’s grandfather and guardian, testified that on November 16, 2008,
                                                                               6
                                       when he picked up Kelsey at the apartment complex, she appeared a
                                  1
                                       “little agitated,” said she had been assaulted, and repeatedly asked to be
                                  2    taken to her boyfriend’s home. She appeared to have been drinking. [Gil]
                                       Gordon did not recall whether she said she was raped.
                                  3
                                               [Gil] Gordon received letters written by appellant from jail. One
                                  4    letter said that “people need[ed] to lie on the stand.” Another letter said,
                                       “The only way I’m going to beat Erica in court is if everyone knows about
                                  5
                                       Erica and my S and M in one way or another. Not everyone can have the
                                  6    same story, but everyone needs to be in the same ballpark.” [Gil] Gordon
                                       said he made no effort to fabricate evidence.
                                  7
                                              Connie Gordon testified that when she and [Gil] Gordon went to
                                  8    pick Kelsey up at the apartment complex Kelsey was intoxicated. After
                                       Connie Gordon told Kelsey she would not take her to her boyfriend’s
                                  9
                                       house, Kelsey said she was sexually assaulted and raped. Connie
                                  10   Gordon denied holding her hand over Kelsey’s mouth. She also said
                                       Kelsey had a very bad reputation in the family for truthfulness in the six
                                  11   months leading to November 15, 2008. Connie Gordon testified that a
                                  12   psychologist had said that Kelsey lies to get attention. She also said she
Northern District of California
 United States District Court




                                       did not believe appellant raped and burned Erica.
                                  13
                                             Appellant testified he and Erica engaged in anal and vaginal
                                  14   penetration. They both used methamphetamine and alcohol. They
                                       engaged in “rough sex” and sadomasochistic sex.
                                  15
                                               Appellant described the events regarding the January 2008
                                  16   charged incident involving Erica. That morning, before he went to work,
                                       he and Erica had “passionate” sex without “the roughness and fantasies
                                  17
                                       and the dirty talk.” When he returned home that night, the apartment
                                  18   smelled like methamphetamine and it appeared that Erica had had sex
                                       with someone else that day. Appellant felt “disillusioned” because Erica
                                  19   was apparently not sexually satisfied by him. After Marlene left, he and
                                  20   Erica entered the bedroom and had sex. Appellant denied slapping or
                                       hitting Erica before entering the bedroom. They had rough sex but when
                                  21   he attempted to perform anal sex, Erica “wasn’t ready for it,” and began
                                       angrily yelling at him. Appellant got angry, lit a cigarette and as they
                                  22
                                       argued, put the cigarette out on her thigh. He denied ever calling her a
                                  23   whore. Erica began to cry and appellant immediately tried to put ice on
                                       her cigarette burn. Their sexual relationship ended, but they continued
                                  24   living together until February 14 when Erica moved away.
                                  25          Appellant denied choking Jaimie when they lived together in
                                       Oregon. He said they argued and she attacked him with a piece of metal
                                  26
                                       and then a knife. In self-defense, he grabbed her hand and she dropped
                                  27   the knife. Appellant denied telling Grabner that he raped or sodomized
                                       Erica. He did tell Grabner he had burned Erica with a cigarette and
                                  28   exposed his penis to a four-year-old when he was 11 years old. Appellant
                                                                             7
                                              said he had consensual sex with Krystal and never raped her, threatened
                                  1
                                              her, or forced her to have sex.
                                  2                   Appellant testified that on November 15, 2008, he and Kelsey made
                                  3           plans to get together that evening. She showed up at the apartment
                                              complex, sat on his lap and persistently asked him to give her alcohol. He
                                  4           refused because she had been drinking malt liquor and he did not want
                                              her to vomit after mixing malt liquor and other alcohol. They then began
                                  5
                                              kissing and she offered to perform oral sex if he gave her alcohol. He
                                  6           agreed. They then resumed kissing and had consensual sex. She then
                                              asked him for the alcohol and he complied and went for a walk. When he
                                  7           returned to the apartment they both drank. Eventually, he took the bottle
                                  8           away from her and she went to the bathroom and vomited and asked him
                                              to call her boyfriend Dylan. Appellant called him, but Dylan did not have a
                                  9           car. Appellant protested that it was too late when Kelsey said she would
                                              walk to Dylan’s house. When he prevented her from leaving and
                                  10
                                              threatened to call his parents (her grandparents), Kelsey said she would
                                  11          tell them he raped her. Appellant then called her grandparents, who came
                                              and got Kelsey.
                                  12
Northern District of California
 United States District Court




                                                     Appellant admitted repeatedly lying to Detective Elia for “tactical
                                  13          reasons.” He also admitted asking family and friends to assist him in
                                              fabricating a defense.
                                  14

                                  15   Dkt. 21 (“Answer”), Ex. C at 2–10 (People v. Gordon, No. A126961, 2010 WL 3771284

                                  16   (Cal. Ct. App. Sep. 29, 2010)). This factual summary by the state court of appeal of the

                                  17   evidence presented at trial is presumed correct, and Gordon does not raise a dispute

                                  18   over the presumptive correctness of this summary. See 28 U.S.C. § 2254(e)(1). The

                                  19   traverse discloses that Gordon is a transgender woman and is currently undergoing a

                                  20   male-to-female medical transition. Dkt. 33. The court herein refers to Gordon by her

                                  21   preferred pronouns but notes for clarity that the state court record contains references to

                                  22   Gordon as male.

                                  23   II.    Procedural History

                                  24          A.     State Court Trial and Direct Appeal

                                  25          On October 2, 2009, following a bench trial in the Napa County Superior Court,

                                  26   Gordon was convicted of two counts of rape under California Penal Code § 261(a)(2)

                                  27   (Counts 1 and 3); oral copulation with a minor under § 288a(b)(1) (Count 2); sodomy by

                                  28   force under § 286(c) (Count 4); and infliction of corporal injury on a cohabitant under

                                                                                     8
                                  1    § 273.5(a)(5) (Count 5).

                                  2           Additionally, the court found true a multiple victim allegation under California Penal

                                  3    Code § 667.61(b) as to the rape counts. On November 4, 2009, the trial court sentenced

                                  4    Gordon to an indeterminate term of forty-nine years and eight months to life in prison with

                                  5    the possibility of parole.

                                  6           On November 30, 2009, Gordon appealed to the court of appeal, which affirmed

                                  7    her conviction on September 29, 2010. Answer, Ex. C. The California Supreme Court

                                  8    denied review on December 15, 2010. Answer, Ex. E (People v. Gordon, No. S187212

                                  9    (Cal. Dec. 15, 2010)).

                                  10          B.     State Court Habeas Proceedings

                                  11          On November 22, 2011, Gordon filed a habeas petition with the Napa County

                                  12   Superior Court, which dismissed the petition as untimely on December 5, 2011. On
Northern District of California
 United States District Court




                                  13   January 3, 2012, Gordon filed a habeas petition with the California Court of Appeal. On

                                  14   January 17, 2012, the California Court of Appeal denied the petition without prejudice.

                                  15   The state appellate court noted that Gordon raised new arguments regarding the

                                  16   timeliness of her habeas petition that were not previously presented to the Napa County

                                  17   Superior Court, and as a result, ruled that Gordon had not exhausted her habeas remedy

                                  18   with the Superior Court. In accordance with that order, on January 20, 2012, Gordon

                                  19   filed an amended habeas petition with the Napa County Superior Court. On February 7,

                                  20   2012, the superior court requested informal briefing from the parties. On April 24, 2012,

                                  21   after considering the informal response to the amended state habeas petition and

                                  22   Gordon’s reply thereto, the superior court ordered respondent to show cause why the

                                  23   petition should not be granted, requesting a full analysis of the merits of the claims.

                                  24          On June 5, 2013, the Napa County Superior Court issued a tentative ruling on the

                                  25   35 claims in Gordon’s state habeas petition. See Pet. (dkt. 16), Ex. 60 (In re Gordon, No.

                                  26   HC 1605 (Napa Super. Ct., June 6, 2013)). Gordon filed objections to the state court’s

                                  27   tentative findings on the habeas petition. Pet., Ex. 61. After considering the parties’

                                  28   submissions regarding the tentative findings, the superior court ordered an evidentiary
                                                                                     9
                                  1    hearing on four factual issues related to Gordon’s April 1, 2009, interview, and adopted

                                  2    its tentative findings in all other respects as final. Pet., Ex. 62. With respect to claim 1

                                  3    (violation of Massiah v. United States, 377 U.S. 201 (1964)), the state court found that

                                  4    Gordon’s Massiah rights did not attach at the time of her April 1, 2009 interrogation

                                  5    because adversarial judicial proceedings had not commenced. Pet., Ex. 60 at 3–6. With

                                  6    respect to Gordon’s Miranda claim (claim 2), the state court found that an evidentiary

                                  7    hearing was necessary to determine whether Gordon’s Miranda waiver was valid, as she

                                  8    claimed to have been intoxicated at the time and/or coerced by the interrogator, Detective

                                  9    Elia. Id. at 7. The state court found that “no reasonable likelihood exists that [Gordon]

                                  10   was entitled to relief” on any of the other 33 claims, except to the extent that a few claims

                                  11   (such as ineffective assistance of counsel for failure to raise the Miranda issue) were

                                  12   derivative of claim 2. Id. at 8–32.
Northern District of California
 United States District Court




                                  13          The superior court held a discovery hearing in the state habeas proceedings on

                                  14   December 17, 2013. Pet., Ex. 63. On January 6 and 7, 2014, the superior court held an

                                  15   evidentiary hearing to address: (1) whether Gordon was intoxicated during the April 1,

                                  16   2009, interview; (2) whether Gordon asserted her Miranda rights on the drive to the police

                                  17   department on April 1, 2009; (3) whether counsel was ineffective for failing to assert a

                                  18   Miranda violation; and (4) whether Gordon was “coerced” by Detective Elia during the

                                  19   April 1, 2009, interview. Pet., Ex. 64 at 7. The superior court held another hearing on

                                  20   April 18, 2014, for argument and ruling on evidentiary issues and the remaining habeas

                                  21   claims. Pet., Ex. 75. On July 15, 2014, the superior court issued written findings that

                                  22   Gordon “was not intoxicated during his April 1, 2009 interview,” and that Det. Elia did not

                                  23   “coerce” Gordon into waiving her Miranda rights. Pet., Ex. 76 at 1 (In re Gordon, No. HC

                                  24   1605 (Napa Super. Ct. July 15, 2014)). The superior court also rejected Gordon’s 36th

                                  25   claim—added by amendment on January 6, 2014, and corresponding to claim 17 in the

                                  26   instant petition—for violations of Brady v. Maryland, 373 U.S. 83 (1963). Id. In all other

                                  27   respects, the superior court affirmed its tentative ruling and denied the habeas petition in

                                  28   its entirety. Id. at 2.
                                                                                     10
                                  1           Gordon filed a petition for writ of habeas corpus in the court of appeal, which

                                  2    denied the petition on June 24, 2015. Pet., Ex. 77 (In re Gordon, No. A142558 (Cal. Ct.

                                  3    App. June 24, 2015)). Gordon filed an untimely petition for review and an application for

                                  4    relief from default to file an untimely petition for review, which the California Supreme

                                  5    Court denied on July 24, 2015. Answer, Suppl. Ex. K-87 (Letter/Order re: Appl. for Relief

                                  6    from Default, Cal. Supreme Court Case No. S228004).

                                  7           On July 28, 2015, Gordon filed a new petition for writ of habeas corpus in the

                                  8    California Supreme Court, which denied the petition on the merits with respect to the

                                  9    claims of ineffective assistance of trial counsel and appellate counsel. Pet., Ex. 79;

                                  10   Answer, Ex. I (In re Gordon, No. S228110 (Cal. Nov. 10, 2015)).

                                  11          C.        Federal Habeas Proceedings

                                  12          On February 16, 2012, while Gordon’s habeas petition was pending in state court,
Northern District of California
 United States District Court




                                  13   she filed a federal habeas petition raising thirty-eight claims for relief. Dkt. 1. On March

                                  14   28, 2012, this court stayed the matter to allow Gordon to exhaust her claims in state

                                  15   court. Dkt. 6.

                                  16          The court lifted its stay of the instant case on December 10, 2015. Dkt. 10.

                                  17   Gordon filed her first amended habeas petition the next day. Dkt. 11. In light of errors in

                                  18   the first amended petition, the court granted leave to file a second amended petition on

                                  19   May 2, 2016. Gordon filed the second amended petition on May 14, 2016. Dkt. 16. By

                                  20   order entered November 21, 2016, the court dismissed claims 5, 6, 8, 10, and 18, and

                                  21   dismissed claim 14 in part with respect to the alleged sentencing error under state law,

                                  22   for failing to state a cognizable ground for federal habeas relief. The court ordered

                                  23   respondent to show cause with respect to the remaining claims:

                                  24          Claim 1: Gordon’s pretrial statements—her April 1, 2009, interrogation,

                                  25          the December 17, 2008, pretext phone call with Doe No. 2, and her

                                  26          communications on MySpace elicited by Detective Elia—were elicited and

                                  27          introduced in violation of her right to counsel under Massiah v. United

                                  28          States, 377 U.S. 201 (1964).
                                                                                    11
                                  1    Claim 2: The statements from Gordon’s April 1, 2009, interrogation were

                                  2    elicited and introduced in violation of Miranda v. Arizona, 384 U.S. 436

                                  3    (1966), because Gordon did not waive her Miranda rights, the waiver was

                                  4    coerced, and/or because Gordon was intoxicated at the time of the

                                  5    interrogation.

                                  6    Claim 3: Gordon’s pretrial statements were inadmissible as the product of

                                  7    “outrageous government conduct” amounting to a due process violation.

                                  8    Claim 4: Trial counsel was ineffective in not objecting to the introduction of

                                  9    Gordon’s pretrial statements into evidence on the grounds identified in

                                  10   claims 1–3.

                                  11   Claim 7: Trial counsel was ineffective for not objecting to the trial court’s

                                  12   exclusion of evidence impeaching Doe No. 1 and Doe No. 2, as described
Northern District of California
 United States District Court




                                  13   in claims 5–6, on “all available grounds,” including Gordon’s right to

                                  14   confrontation.

                                  15   Claim 9: Gordon’s “jailhouse letters” were improperly admitted into

                                  16   evidence at trial because they were written “involuntarily” in light of her

                                  17   incarceration in a segregation unit, her suicidal state of mind, and the

                                  18   antidepressant medications she was taking at the time, in violation of the

                                  19   Fifth Amendment.

                                  20   Claim 11: Trial counsel was ineffective in failing to conduct an adequate

                                  21   factual and legal investigation to prepare Gordon’s case for trial.

                                  22   Claim 12: Trial counsel was ineffective in failing to litigate material issues

                                  23   during the pretrial and in limine proceedings.

                                  24   Claim 13: Trial counsel was ineffective in failing to adequately present

                                  25   Gordon’s defense of reasonable but mistaken consent on Counts I, III, and

                                  26   IV.

                                  27   Claim 14 (in part): The 49-years-to-life sentence constitutes cruel and

                                  28   unusual punishment in violation of the Eighth Amendment.
                                                                              12
                                  1          Claim 15: Trial counsel was ineffective for not objecting to the sentence

                                  2          on the grounds identified in claim 14.

                                  3          Claim 16: Appellate counsel was ineffective in failing to raise the issues

                                  4          identified in claims 8 and 14 on appeal.

                                  5          Claim 17: Five pieces of exculpatory evidence discovered in post-

                                  6          conviction proceedings should have been disclosed to trial counsel under

                                  7          Brady v. Maryland, 373 U.S. 83 (1963).

                                  8          Claim 19: The admission into evidence of Gordon’s uncharged prior acts

                                  9          of sexual assault and domestic violence under Cal. Evid. Code §§ 1108,

                                  10         1109, and 1101(b) violated due process and Gordon’s right to a fair trial.

                                  11         Claim 20: “Cumulative error” as a result of the errors described in claims

                                  12         1–19 amounts to a denial of due process.
Northern District of California
 United States District Court




                                  13   See dkt. 18 at 6–7.

                                  14         Respondent filed an answer to the second amended petition on March 21, 2017.

                                  15   Dkt. 21 (“Answer”). Gordon timely filed the traverse on January 12, 2018. Dkt. 33

                                  16   (“Traverse”). Respondent filed objections to new exhibits filed with the traverse and

                                  17   responded to new arguments raised in the traverse. Dkt. 40. On January 30, 2018,

                                  18   Gordon filed a request for an evidentiary hearing to which respondent filed an opposition,

                                  19   followed by Gordon’s reply. Dkts. 38, 41, 47.

                                  20         On August 17, 2018, the court held that Exhibits 80 to 83, which were newly

                                  21   submitted with the traverse, were offered to provide evidence of Gordon’s gender

                                  22   dysphoria in support of Claims 2, 9, 12, and 14, and that this evidentiary basis in support

                                  23   of those claims was not fully and fairly presented to the state court. Dkt. 55. The court

                                  24   directed Gordon to address any applicable grounds to request a stay and abeyance of

                                  25   the mixed habeas petition to exhaust those claims. After filing a second habeas petition

                                  26   in the California Supreme Court to present the unexhausted claims and exhibits, Gordon

                                  27   filed a motion to stay and hold the federal habeas petition in abeyance, which the court

                                  28   granted on October 16, 2018. Dkt. 61.
                                                                                   13
                                  1           After briefing was submitted, the California Supreme Court denied Gordon’s

                                  2    second habeas petition with a citation to In re Miller, 17 Cal. 2d 734, 735 (1941). In re

                                  3    Gordon, No. S251581 (Cal. Mar. 27, 2019). After Gordon filed a notice of the state

                                  4    court’s ruling on the exhaustion petition, the court reopened the federal habeas

                                  5    proceedings and ordered additional briefing limited to the issues raised in the traverse by

                                  6    the evidence of Gordon’s gender dysphoria diagnosis and treatment in support of claims

                                  7    2, 9, 12 and 14. Dkt. 65. Respondent filed a supplemental answer on May 24, 2019.

                                  8    Dkt. 66 (“Suppl. Answer”). Gordon filed a supplemental traverse on September 20, 2019,

                                  9    and respondent filed a reply to the opposition to procedural default on September 26,

                                  10   2019. Dkts. 72 (“Suppl. Traverse”), 73 (“Suppl. Reply to Procedural Default Opp.”).

                                  11   Gordon filed a supplemental request for an evidentiary hearing, which was followed by an

                                  12   opposition and reply. Dkts. 74, 75, 78.
Northern District of California
 United States District Court




                                  13          Gordon’s habeas petition and requests for evidentiary hearing are now fully

                                  14   briefed, and the court determines that the matter is suitable for decision without oral

                                  15   argument.

                                  16                                    STANDARD OF REVIEW

                                  17          Under The Antiterrorist and Effective Death Penalty Act of 1996 (“AEDPA”),

                                  18   applicable to any federal habeas petition filed after April 1, 1996, a district court may not

                                  19   grant a petition challenging a state conviction or sentence on the basis of a claim that

                                  20   was reviewed on the merits in state court unless the state court’s adjudication of the

                                  21   claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable

                                  22   application of, clearly established Federal law, as determined by the Supreme Court of

                                  23   the United States; or (2) resulted in a decision that was based on an unreasonable

                                  24   determination of the facts in light of the evidence presented in the State court

                                  25   proceeding.” 28 U.S.C. § 2254(d). The first prong applies both to questions of law and to

                                  26   mixed questions of law and fact, Williams (Terry) v. Taylor, 529 U.S. 362, 407–09,

                                  27   (2000), while the second prong applies to decisions based on factual determinations,

                                  28   Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).
                                                                                     14
                                  1           A state court decision is “contrary to” Supreme Court authority, that is, falls under

                                  2    the first clause of § 2254(d)(1), only if “the state court arrives at a conclusion opposite to

                                  3    that reached by [the Supreme] Court on a question of law or if the state court decides a

                                  4    case differently than [the Supreme] Court has on a set of materially indistinguishable

                                  5    facts.” Williams (Terry), 529 U.S. at 412–13. A state court decision is an “unreasonable

                                  6    application of” Supreme Court authority, falling under the second clause of § 2254(d)(1),

                                  7    if it correctly identifies the governing legal principle from the Supreme Court’s decisions

                                  8    but “unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413.

                                  9    The federal court on habeas review may not issue the writ “simply because that court

                                  10   concludes in its independent judgment that the relevant state-court decision applied

                                  11   clearly established federal law erroneously or incorrectly.” Id. at 411. Rather, the

                                  12   application must be “objectively unreasonable” to support granting the writ. Id. at 409.
Northern District of California
 United States District Court




                                  13          A state court’s determination that a claim lacks merit precludes federal habeas

                                  14   relief so long as “fairminded jurists could disagree” on the correctness of the state court’s

                                  15   decision. Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing Yarborough v. Alvarado,

                                  16   541 U.S. 652, 664 (2004)). “Evaluating whether a rule application is unreasonable

                                  17   requires considering the rule’s specificity. The more general the rule, the more leeway

                                  18   courts have in reaching outcomes in case-by-case determinations.” Id. “As a condition

                                  19   for obtaining habeas corpus [relief] from a federal court, a state prisoner must show that

                                  20   the state court’s ruling on the claim being presented in federal court was so lacking in

                                  21   justification that there was an error well understood and comprehended in existing law

                                  22   beyond any possibility for fairminded disagreement.” Id. at 103.

                                  23          Under 28 U.S.C. § 2254(d)(2), a state court decision “based on a factual

                                  24   determination will not be overturned on factual grounds unless objectively unreasonable

                                  25   in light of the evidence presented in the state-court proceeding.” Miller-El, 537 U.S. at

                                  26   340. Review under § 2254(d)(1) is limited to the record that was before the state court

                                  27   that adjudicated the claim on the merits. Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

                                  28
                                                                                     15
                                  1                                            DISCUSSION

                                  2    I.     Procedural Default

                                  3           As an initial matter, respondent argues that Claims 1 (Massiah violation), 2

                                  4    (Miranda violation), 3 (outrageous government conduct) and 9 (jailhouse letters) were

                                  5    denied by the court of appeal and state supreme court on procedural grounds and are

                                  6    procedurally defaulted. Answer at 9; Suppl. Answer at 2–4. A federal court will not

                                  7    review questions of federal law decided by a state court if the decision also rests on a

                                  8    state law ground that is independent of the federal question and adequate to support the

                                  9    judgment. Coleman v. Thompson, 501 U.S. 722, 729–30 (1991).

                                  10          Respondent points out that the court of appeal denied the state habeas claims

                                  11   corresponding to Claims 1, 2, 3 and 9 of the operative federal habeas petition for failure

                                  12   to demonstrate that the claims were timely, failure to raise the claims on direct appeal,
Northern District of California
 United States District Court




                                  13   and failure to preserve the claims at trial under the contemporaneous objection rule.

                                  14   Pet., Ex. 77 (citing, inter alia, In re Clark, 5 Cal. 4th 750 (1993) and In re Robbins, 18 Cal.

                                  15   4th 770 (1998)). The California Supreme Court silently adopted those procedural bars

                                  16   with respect to those claims. Pet., Ex. 79.

                                  17          With respect to Claims 2 and 9, which were supplemented by new evidence and

                                  18   argument reflecting Gordon’s gender dysphoria, those supplemented claims were

                                  19   presented in Gordon’s second habeas petition to the California Supreme Court, which

                                  20   issued a postcard denial citing In re Miller, 17 Cal. 2d 734, 735 (1941) (per curiam).

                                  21   Suppl. Answer, Ex. Q. As the Ninth Circuit has recognized, the state court’s citation of In

                                  22   re Miller in denying a second habeas petition “signals that the Court is denying the

                                  23   petition for the same reasons that it denied the previous one.” Kim v. Villalobos, 799 F.2d

                                  24   1317, 1319 n.1 (9th Cir. 1986). Applying Ylst v. Nunnemaker, 501 U.S. 797, 804 n.3

                                  25   (1991), the court looks through the California Supreme Court’s denial of the second

                                  26   habeas petition to the last reasoned state court opinion, namely, the court of appeal’s

                                  27   June 24, 2015, decision, as the state court's basis for denying the claims presented in the

                                  28   exhaustion petition. That is, the state court denied Claims 2 and 9, as supplemented in
                                                                                     16
                                  1    the second state habeas petition, on the grounds of untimeliness, failure to raise the

                                  2    claims on direct appeal under In re Dixon, 41 Cal. 2d 756, 759 (1953), and the

                                  3    contemporaneous objection rule.

                                  4           As Gordon concedes, California’s timeliness rule against substantial delay in filing

                                  5    habeas claims, as reflected in Clark and Robbins, is both independent and adequate.

                                  6    Traverse at 17 (citing Walker v. Martin, 562 U.S. 307 (2011)). However, Gordon asserts

                                  7    that application of the timeliness bar was specifically inadequate in her case, reasoning

                                  8    that the court of appeal’s June 24, 2015, denial of the initial state habeas petition as

                                  9    untimely pre-dated the new evidence submitted in the second-filed exhaustion petition

                                  10   filed on September 26, 2018, such that California Supreme Court would have needed to

                                  11   impose a new finding of untimeliness as to the new evidence related to her gender

                                  12   dysphoria diagnosis. Suppl. Traverse at 3–4. In the order denying the second-filed
Northern District of California
 United States District Court




                                  13   habeas petition, Suppl. Answer, Ex. Q, the California Supreme Court’s citation to In re

                                  14   Miller for the principle that “courts will not entertain habeas corpus claims that are

                                  15   repetitive,” indicates that the state court denied the supplemented claims of the second

                                  16   habeas petition because it presented the same grounds set forth in a prior petition,

                                  17   without disclosing “‘a change in the facts or the law substantially affecting the rights of the

                                  18   petitioner.’” Karis v. Vasquez, 828 F. Supp. 1449, 1457 (E.D. Cal. 1993) (quoting In re

                                  19   Miller, 17 Cal. 2d at 735). Under Ylst, this court presumes that the state supreme court

                                  20   denied the supplemented claims presented in Gordon’s second habeas petition under the

                                  21   same procedural bars that were applied in the last reasoned decision to deny state

                                  22   habeas relief on those claims, including the timeliness bar. 501 U.S. at 804 n.3. Gordon

                                  23   fails to show that the state court’s denial of supplemented Claims 2 and 9 as untimely

                                  24   imposed “novel and unforeseeable requirements without fair or substantial support in

                                  25   prior state law.” Martin, 562 U.S. at 320–21 (finding “no basis for concluding that

                                  26   California's timeliness rule operates to the particular disadvantage of petitioners asserting

                                  27   federal rights”) (citation and internal marks omitted).

                                  28
                                                                                     17
                                  1           Because the court finds that Claims 1, 2, 3, and 9 were procedurally defaulted on

                                  2    the separate and independent ground of untimeliness, the court need not reach Gordon’s

                                  3    arguments challenging the separate procedural bars under the Dixon rule or the

                                  4    contemporaneous objection rule. Traverse at 8–14, 14–17; Suppl. Traverse at 2–4.

                                  5           In the alternative, Gordon argues that the procedural default is excused by cause

                                  6    for the default and actual prejudice as a result of the alleged violation of federal law. See

                                  7    Coleman, 501 U.S at 750. Because Gordon alleges that the failure to timely preserve

                                  8    Claims 1, 2, 3 and 9 was caused by ineffective assistance of trial counsel, a

                                  9    determination of whether attorney error qualifies as “cause” to excuse procedural default

                                  10   would require determination whether there was ineffective assistance of counsel. See

                                  11   Davila v. Davis, 137 S. Ct. 2058, 2062 (2017) (“An attorney error does not qualify as

                                  12   ‘cause’ to excuse a procedural default unless the error amounted to constitutionally
Northern District of California
 United States District Court




                                  13   ineffective assistance of counsel.”); Murray v. Carrier, 477 U.S. 478, 488 (1986). In the

                                  14   interest of judicial efficiency, the court considers the merits of those claims to determine

                                  15   whether the alleged ineffective assistance of counsel in failing to preserve those claims

                                  16   resulted in actual prejudice, without setting forth a separate cause and prejudice analysis

                                  17   on the procedural default question. See Strickler v. Greene, 527 U.S. 263, 296 (1999)

                                  18   (requiring a reasonable probability that the conviction or sentence would have been

                                  19   different to establish prejudice to overcome procedural default). Having considered the

                                  20   merits of Claims 1, 2, 3, and 9 on de novo review, infra, the court finds no “reasonable

                                  21   probability” that the outcome of the trial would have been different had those claims been

                                  22   preserved, and determines that the alleged ineffective assistance of counsel did not

                                  23   result in prejudice to excuse the procedural default of those claims. See Visciotti v.

                                  24   Martel, 862 F.3d 749, 769 (9th Cir. 2016) (applying de novo standard of review to

                                  25   ineffective assistance of counsel claims in the cause-and-prejudice context), cert. denied,

                                  26   138 S. Ct. 1546 (2018). Accordingly, Claims 1, 2, 3, and 9 are DISMISSED as

                                  27   procedurally defaulted. As discussed below, the court further denies Claims 1, 2, 3, and

                                  28   9 on the merits, as a separate ground from procedural default for denying habeas relief.
                                                                                    18
                                  1    II.    Claims Based on Statements Made During Investigation

                                  2           A.     Claim 1: Massiah Claim

                                  3           In Claim 1, Gordon asserts that the police officers investigating the November 15,

                                  4    2008, rape of Doe No. 1 deliberately elicited incriminating statements without the

                                  5    presence of counsel in violation of Massiah v. United States, 377 U.S. 201 (1964).

                                  6    Gordon challenges the elicitation of statements that she made during a pretext phone call

                                  7    with Doe No. 2 on December 17, 2008; statements made on MySpace to the accounts of

                                  8    Doe No. 1 and Jaimie M. between December 2008 and March 2009; and statements

                                  9    made during an interview at the Napa Police Department with Detective Elia on April 1,

                                  10   2009. Pet. at 13–19.

                                  11          The record reflects that the Napa County Superior Court considered and denied

                                  12   Claim 1 on the merits after conducting an evidentiary hearing on factual issues related to
Northern District of California
 United States District Court




                                  13   the April 1, 2009, interview. Pet., Ex. 60, 62, 76. However, the court of appeal denied

                                  14   Claim 1 on procedural grounds and did not rule on the merits of this claim as a separate

                                  15   and alternative ground for denial. Pet., Ex. 77. Respondent concedes that the California

                                  16   Supreme Court silently adopted the procedural bars with respect to Claim 1 and all

                                  17   claims presented in the state habeas petition that were denied on procedural grounds by

                                  18   the court of appeal, other than the ineffective assistance of counsel claims which the

                                  19   state supreme court denied on the merits. Dkt. 40 at 5. Because the state court denied

                                  20   Claim 1 on procedural grounds, the state court’s denial of this claim is not subject to

                                  21   AEDPA’s deferential standard on federal habeas review; instead, the claim is reviewed

                                  22   de novo. Cone v. Bell (“Cone II”), 556 U.S. 449, 472 (2009); James v. Ryan, 733 F.3d

                                  23   911, 914 (9th Cir. 2013). “Nonetheless, under AEDPA, factual determinations by the

                                  24   state court are presumed correct and can be rebutted only by clear and convincing

                                  25   evidence.” Pirtle v. Morgan, 313 F.3d 1160, 1168 (9th Cir. 2002) (citing 28 U.S.C.

                                  26   § 2254(e); Appel v. Horn, 250 F.3d 203, 210 (3d Cir. 2001)).

                                  27          In support of Claim 1, Gordon alleges that she was represented by attorney Mervin

                                  28   Lernhart in prior probation revocation proceedings in August 11, 2008. Gordon indicates
                                                                                    19
                                  1    that after Detective Elia contacted her by telephone on November 17, 2008, she retained

                                  2    Lernhart as counsel regarding the allegations that she raped Doe No. 1. Pet. at 13 and

                                  3    Exs. 27, 37, 38, 44, 45. On November 18, 2008, Gordon met with attorney Lernhart and

                                  4    self-surrendered before the Napa County Superior Court to “return/surrender on warrant”

                                  5    issued August 11, 2008, for a probation violation. Pet. at 13 and Ex. 13 (Aug. 7, 2008

                                  6    Petition to Revoke Probation, Aug. 11, 2008 Bench Warrant, and Minute Orders dated

                                  7    Nov. 18, 2008 to Apr. 6, 2009). The superior court ordered Gordon remanded into

                                  8    custody on November 18, 2008, and continued the probation violation matter to

                                  9    November 25, 2008. Gordon alleges that Detective Elia arrested her at the Napa

                                  10   Detention Center, pursuant to the “Arrest/Detention/Complaint” form signed by Detective

                                  11   Elia on November 18, 2008, which described “PROBABLE CAUSE FOR

                                  12   ARREST\DETENTION” based on the alleged rape of Doe No. 1. Pet. at 14 and Exs. 8
Northern District of California
 United States District Court




                                  13   (Incident/Investigation Report and Supplemental Reports) and 14 (Arrest/Detention/

                                  14   Complaint) (also submitted as Clerk’s Transcript (“CT”) at 1). On November 19, 2008, a

                                  15   superior court judge determined there was probable cause to detain Gordon and set bail

                                  16   at $250,000. Traverse at 25 and Ex. 14. Gordon argues that at this point, she had been

                                  17   formally accused of committing a felony, thereby triggering her right to counsel under

                                  18   Massiah. Traverse at 25.

                                  19         In Massiah, the Supreme Court held that once a criminal defendant has been

                                  20   indicted and the right to counsel attaches, the government may not deliberately elicit

                                  21   statements from the accused in the absence of counsel. 377 U.S. at 205–07. Under

                                  22   well-settled Supreme Court authority, “the clear rule of Massiah is that once adversary

                                  23   proceedings have commenced against an individual, he has a right to legal

                                  24   representation when the government interrogates him.” Brewer v. Williams, 430 U.S.

                                  25   387, 401 (1977). The Sixth Amendment right of the accused to assistance of counsel

                                  26   “does not attach until a prosecution is commenced,” which, for purposes of the right to

                                  27   counsel, is at “the initiation of adversary judicial criminal proceedings—whether by way of

                                  28   formal charge, preliminary hearing, indictment, information, or arraignment.” Rothgery v.
                                                                                   20
                                  1    Gillespie Cty., Tex., 554 U.S. 191, 198 (2008) (citations and internal marks omitted). See

                                  2    United States v. Percy, 250 F.3d 720, 725 (9th Cir. 2001) (“This Circuit adheres to the

                                  3    bright-line rule that the Sixth Amendment’s right to counsel attaches upon the initiation of

                                  4    formal charges.”) (citing United States v. Hayes, 231 F.3d 663, 675 (9th Cir. 2000) (en

                                  5    banc)).

                                  6           In its findings on Gordon’s Massiah claim, the superior court found that the

                                  7    November 19, 2008, judicial determination of probable cause to detain Gordon after her

                                  8    arrest was a non-adversarial, preliminary determination based on a police declaration,

                                  9    similar to a pre-arrest probable cause determination for an arrest warrant. Pet., Ex. 60 at

                                  10   6 (citing County of Riverside v. McLaughlin, 500 U.S. 44 (1991) (requiring judicial

                                  11   determination of probable cause within 48 hours of arrest); Jones v. City of Santa

                                  12   Monica, 382 F.3d 1052 (9th Cir. 2004) (post-arrest probable cause determination may be
Northern District of California
 United States District Court




                                  13   informal and non-adversarial)). The superior court found that charges against Gordon

                                  14   “were not filed until April 1, 2009, and Petitioner was not arraigned until the following

                                  15   day.” Id. These factual determinations are presumed correct and Gordon does not rebut

                                  16   the presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1). Accordingly,

                                  17   the court determines as a matter of law that Gordon’s arrest on November 18, 2008, and

                                  18   the state court’s probable cause determination on November 19, 2008, did not initiate

                                  19   actual criminal charges or formal adversarial proceedings to trigger the right to counsel

                                  20   under Massiah.

                                  21          As the record reflects, Gordon admitted to the probation violation, was sentenced

                                  22   to 21 days in jail with credit for time served, and released from custody on December 9,

                                  23   2008, but was not charged with the sex offenses at issue until April 1, 2009. Pet., Ex. 13.

                                  24   Gordon argues that she was aware of the rape charges when she self-surrendered, and

                                  25   that her right to counsel attached at the time of her arrest on November 18, 2008, and the

                                  26   subsequent probable cause finding on November 19, 2008, because the proceedings

                                  27   had transitioned from merely investigative to adversarial. Traverse at 26. Gordon does

                                  28   not assert that she was arraigned or formally charged with Doe No. 1’s rape before April
                                                                                     21
                                  1    1, 2009, and she offers no authority for the proposition that being aware of a criminal

                                  2    investigation at the time of arrest triggers the right to counsel under Massiah. It is well-

                                  3    settled under Supreme Court authority that “the right to counsel does not attach until the

                                  4    initiation of adversary judicial proceedings” and “we have never held that the right to

                                  5    counsel attaches at the time of arrest.” United States v. Gouveia, 467 U.S. 180, 188, 190

                                  6    (1984). Accordingly, Claim 1 is DENIED.

                                  7           B.     Claim 2: Miranda Claim

                                  8           In Claim 2, Gordon asserts that her statements to Detective Elia during a recorded

                                  9    interrogation at the Napa Police Department on April 1, 2009, were admitted at trial in

                                  10   violation of Miranda because her waiver of Miranda rights was neither voluntary nor

                                  11   knowing and intelligent. Gordon asserts that she was intoxicated at the time of the

                                  12   interrogation, such that her waiver was not knowingly and intelligently made.
Northern District of California
 United States District Court




                                  13          Gordon further argues that Detective Elia coerced her into talking by arresting her

                                  14   at a probation meeting, denying her requests to make a telephone call, seeking her

                                  15   waiver in exchange for removing her handcuffs after she complained of pain due to

                                  16   poison oak on her wrists, telling her to speak or she was going to jail, suggesting that the

                                  17   interrogation would be the only chance for her to tell her side of the story, promising that

                                  18   she would be given a cigarette after the interview, calling her prior invocation of her right

                                  19   to counsel a “moot point,” and suggesting that her lawyer would not let her testify. Pet. at

                                  20   19–29. Gordon also argues that her untreated gender dysphoria contributed to her

                                  21   alcohol and drug dependence. Traverse at 32–33 and Ex. 80.1

                                  22          Because the state court denied this claim on procedural grounds, Pet., Ex. 77, the

                                  23   court conducts de novo review of questions of law and mixed questions of law and fact.

                                  24   See James, 733 F.3d at 914. The factual determinations of the state court are presumed

                                  25   correct under § 2254(e)(1).

                                  26
                                  27   1     Because Gordon has exhausted the exhibits and arguments related to her gender
                                  28   dysphoria in state court, respondent’s objections to Exhibits 80-83 as unexhausted are
                                       DENIED as moot. Dkt. 40 at 3.
                                                                                   22
                                  1                  1.     Legal Standard

                                  2           Miranda requires that a person subjected to custodial interrogation be advised that

                                  3    “he has the right to remain silent, that any statement he does make may be used as

                                  4    evidence against him, and that he has a right to the presence of an attorney.” Miranda v.

                                  5    Arizona, 384 U.S. 436, 444 (1966). The warnings must precede any custodial

                                  6    interrogation, which occurs whenever law enforcement officers question a person after

                                  7    taking that person into custody or otherwise significantly deprive a person of freedom of

                                  8    action. Id. Once properly advised of his rights, an accused may waive them voluntarily,

                                  9    knowingly and intelligently. See Miranda, 384 U.S. at 475. The distinction between a

                                  10   claim that a Miranda waiver was not voluntary, and a claim that such waiver was not

                                  11   knowing and intelligent is important. Cox v. Del Papa, 542 F.3d 669, 675 (9th Cir. 2008).

                                  12   The voluntariness component turns on the absence of police overreaching, i.e., external
Northern District of California
 United States District Court




                                  13   factors, whereas the cognitive component depends upon the defendant’s mental

                                  14   capacity. Id. Although courts often merge the two-pronged analysis, the components

                                  15   should not be conflated. Id.

                                  16                 2.     Knowing and Intelligent Waiver

                                  17          In the state court habeas proceedings, the superior court held an evidentiary

                                  18   hearing on January 6 and 7, 2014, on the factual issues whether Gordon was intoxicated

                                  19   during the April 1, 2009, interview and whether she was coerced by Detective Elia during

                                  20   the interview, with Gordon having withdrawn the issue whether she asserted her Miranda

                                  21   rights on the drive to the police station. Pet., Ex. 64 at 8–9. Gordon contends that her

                                  22   Miranda waiver, as recorded in the videotaped interview with Detective Elia, was not

                                  23   knowing and intelligent because, due to her intoxication, she was not fully aware of “the

                                  24   nature of the right being abandoned and the consequences of the decision to abandon it.”

                                  25   Traverse at 37 (citing Moran v. Burbine, 475 U.S. 412, 421 (1986)). See Pet., Ex. 72 at 4

                                  26   (transcript of recorded interview). At the evidentiary hearing, the superior court heard live

                                  27   testimony addressing Gordon’s condition by the arresting officers, Mike Walund and

                                  28   Brian Campagna, and the investigating detective Darlene Elia who conducted the
                                                                                    23
                                  1    interview, and watched the video recording of the April 1, 2009, interview. Pet., Ex. 65 at

                                  2    70–77 (Walund); 88, 94–100 (Campagna); 237 (playing DVD of interview); 287–94 (Elia).

                                  3           At a hearing on April 18, 2014, the superior court announced its findings that

                                  4    Gordon was not under the influence of alcohol during the April 1, 2009, interview “to the

                                  5    extent that he was not aware of his surroundings, didn’t know what he was saying, and

                                  6    didn’t understand what was being said.” Pet., Ex. 65 at 31. This factual determination by

                                  7    the state court is presumed to be correct and Gordon fails to rebut the presumption by

                                  8    clear and convincing evidence. 28 U.S.C. § 2254(e)(1). While Gordon asserts that her

                                  9    gender identity issues, combined with other factors in her upbringing, contributed to

                                  10   alcohol and drugs as a form of self-medication, Traverse, Ex. 80, the evidence linking

                                  11   Gordon’s gender dysphoria in adolescence and adulthood with her history of substance

                                  12   abuse is not relevant to the factual question whether she was under the influence at the
Northern District of California
 United States District Court




                                  13   time of waiving her Miranda rights. Presuming the correctness of the state court’s finding

                                  14   that Gordon was not intoxicated, and having independently reviewed the video recording

                                  15   of the April 1, 2009, interview, the court determines that Gordon was not incapacitated

                                  16   when she waived her Miranda rights, and that her waiver was knowing and intelligent.

                                  17   See Medeiros v. Shimoda, 889 F.2d 819, 823 (9th Cir. 1989).

                                  18          Gordon’s argument that the state court violated her right to due process at the

                                  19   evidentiary hearing by denying her request to take judicial notice of a DMV handbook and

                                  20   other hearsay evidence to establish her level of intoxication, fails to show prejudice and

                                  21   lacks merit in light of the record showing that the state court considered evidence of

                                  22   Gordon’s alcohol consumption and heard witness testimony addressing whether she was

                                  23   under the influence at the time of the interview.

                                  24                 3.     Voluntary Waiver

                                  25          Gordon also argues that under the totality of the circumstances, her Miranda

                                  26   waiver was involuntary due to Detective Elia’s coercive techniques such as misleading

                                  27   Gordon about telling her side of the story, forcing her to suffer through tobacco

                                  28   withdrawal, and asking Gordon to waive her Miranda rights after she asked for smoking a
                                                                                    24
                                  1    cigarette and removing the handcuffs. Pet., Ex. 72 at 3–4 (“I’d be more comfortable to

                                  2    talk to you if I had a cigarette and if I had … the cuffs off, but I’m willing to settle with the

                                  3    cuffs off.”). Gordon further supports this claim by arguing that suffering from gender

                                  4    dysphoria further exacerbated the psychological problems she experienced, including

                                  5    alcohol and drug dependence. Traverse at 32–33.

                                  6           Under clearly established Supreme Court authority, “[t]he sole concern of the Fifth

                                  7    Amendment, on which Miranda was based, is governmental coercion.” Colorado v.

                                  8    Connelly, 479 U.S. 157, 170 (1986) (citing United States v. Washington, 431 U.S. 181,

                                  9    187 (1977)). Though a defendant’s mental condition may be “relevant to an individual's

                                  10   susceptibility to police coercion,” id. at 165, “this fact does not justify a conclusion that a

                                  11   defendant's mental condition, by itself and apart from its relation to official coercion,

                                  12   should ever dispose of the inquiry into constitutional ‘voluntariness.’” Id. at 164 (citing
Northern District of California
 United States District Court




                                  13   Spano v. New York, 360 U.S. 315 (1959)). Without coercive police activity, such as

                                  14   lengthy questioning, deprivation of food or sleep, or physical threats of harm, a suspect’s

                                  15   mental condition does not render a coherent, alert and responsive detainee’s statements

                                  16   involuntary. United States v. Kelley, 953 F.2d 562, 565 (9th Cir. 1992) (citing Connelly,

                                  17   479 U.S. at 164 n.1), disapproved on other grounds by United States v. Kim, 105 F.3d

                                  18   1579, 1581 (9th Cir. 1997). In Kelley, the court held that post-arrest statements made by

                                  19   defendant were voluntary, despite physical signs of heroin withdrawal, where he

                                  20   remained coherent, responsive, and aware. There, the defendant was handcuffed during

                                  21   the interrogation but was never threatened with physical harm if he failed to make a

                                  22   statement; the interrogation lasted one hour and 20 minutes which the court determined

                                  23   was not unduly protracted; and although the interrogation continued for approximately 30

                                  24   minutes after the defendant began to exhibit physical signs of heroin withdrawal, he

                                  25   remained coherent and oriented throughout this time. Kelley, 953 F.2d at 565. The court

                                  26   considered that even the fact that the defendant was told that his cooperation would be

                                  27   communicated to the prosecutor and judge did not rise to the level of psychological

                                  28   coercion. Id. Under those circumstances, the court in Kelley determined that continuing
                                                                                       25
                                  1    the interrogation was not unduly coercive. Id.

                                  2           Similarly, Gordon’s arguments that Detective Elia coerced her statement by

                                  3    delaying removal of her handcuffs and suggesting that she would go to jail if she did not

                                  4    give a statement do not amount to coercion. See United States v. Bautista-Avila, 6 F.3d

                                  5    1360, 1364 (9th Cir. 1993) (“‘an interrogating agent's promise to inform the government

                                  6    prosecutor about a suspect's cooperation does not render a subsequent statement

                                  7    involuntary, even when it is accompanied by a promise to recommend leniency or by

                                  8    speculation that cooperation will have a positive effect’”) (quoting United States v. Leon

                                  9    Guerrero, 847 F.2d 1363, 1366 (9th Cir. 1988)). In light of these authorities, the court

                                  10   determines that Detective Elia’s interrogation techniques do not rise to a level of coercion

                                  11   so offensive that it would render Gordon’s Miranda waiver involuntary. “[C]oercive police

                                  12   activity is a necessary predicate to the finding that a confession is not ‘voluntary’ within
Northern District of California
 United States District Court




                                  13   the meaning of the Due Process Clause of the Fourteenth Amendment.” Connelly, 479

                                  14   U.S. at 167.

                                  15          Accordingly, Claim 2 is DENIED.

                                  16          C.      Claim 3: Outrageous Conduct

                                  17          In Claim 3 Gordon argues that her statements made in the pretext telephone call

                                  18   with Doe No 2, on MySpace, and during the April 1, 2009, interview were obtained by

                                  19   government conduct “so outrageous that due process principles would absolutely bar the

                                  20   government from invoking judicial processes to obtain a conviction.” Pet. at 31 (citing

                                  21   United States v. Russell, 411 U.S. 423, 432 (1973) (reserving the outrageous conduct

                                  22   question)). She contends that Detective Elia engaged in outrageous investigatory

                                  23   conduct by obtaining her pretrial statements in violation of her Massiah and Miranda

                                  24   rights and by leveraging Gordon’s desire to speak to Doe No. 2 and the mother of her

                                  25   aborted child. Pet. at 29–31.

                                  26          This claim is subject to de novo review. As discussed above with respect to

                                  27   Claims 1 and 2, Gordon’s pretrial statements were not obtained in violation of Massiah or

                                  28   Miranda. Furthermore, Gordon fails to show that any of the police conduct amounted to
                                                                                     26
                                  1    an “extreme case where the government’s activity is ‘outrageous’ or ‘grossly shocking.’”

                                  2    See United States v. Smith, 538 F.2d 1359, 1361 (9th Cir. 1976) (government’s

                                  3    involvement in having an informer participate in manufacturing illegal drugs did not

                                  4    constitute a due process violation). Claim 3 is therefore DENIED.

                                  5    III.   Trial Court Errors

                                  6           A.     Claim 9: Jailhouse Letters

                                  7           In Claim 9, Gordon alleges that the trial court erroneously admitted Gordon’s

                                  8    jailhouse letters, which were written involuntarily due to her medical and mental state, in

                                  9    violation of her rights under the Fifth and Fourteenth Amendments. Pet. at 43–45.

                                  10   Gordon asserts that when she wrote the letters asking friends and family members to lie

                                  11   on her behalf at trial, she was taking an antidepressant, which resulted in suicidal

                                  12   ideations, insomnia and anxiety. She also alleges that she was suffering from
Northern District of California
 United States District Court




                                  13   psychological disorders while awaiting trial and held in segregation, including alcohol

                                  14   abuse, situational anxiety disorder, and situational depression disorder, as well as

                                  15   delusional thoughts. Pet. at 44 and Exs. 18, 37, 39. Gordon argues that she was also

                                  16   dealing with repressed gender identity, which contributed to her altered mental state and

                                  17   the involuntariness and unreliability of the admissions in her jailhouse letters. Traverse at

                                  18   56 and Exs. 80 and 83; Suppl. Traverse at 6–8. Citing Robinson v. United States, 144

                                  19   F.2d 392, 406 (6th Cir. 1944), aff’d, 324 U.S. 282 (1945), Gordon argues that her

                                  20   jailhouse letters amounted to “involuntary confessions of guilt” and were therefore

                                  21   inadmissible and unreliable. Traverse at 57.

                                  22          The admission of evidence is not subject to federal habeas review unless a

                                  23   specific constitutional guarantee is violated or the error is of such magnitude that the

                                  24   result is a denial of the fundamentally fair trial guaranteed by due process. See Henry v.

                                  25   Kernan, 197 F.3d 1021, 1029–30 (9th Cir. 1999); Colley v. Sumner, 784 F.2d 984, 990

                                  26   (9th Cir. 1986). The Supreme Court “has not yet made a clear ruling that admission of

                                  27   irrelevant or overtly prejudicial evidence constitutes a due process violation sufficient to

                                  28   warrant issuance of the writ.” Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009)
                                                                                     27
                                  1    (finding that trial court’s admission of irrelevant pornographic materials was

                                  2    “fundamentally unfair” under Ninth Circuit precedent but not contrary to, or an

                                  3    unreasonable application of, clearly established Supreme Court precedent under

                                  4    § 2254(d)). The due process inquiry in federal habeas review is whether the admission

                                  5    of evidence was arbitrary or so prejudicial that it rendered the trial fundamentally unfair.

                                  6    Walters v. Maass, 45 F.3d 1355, 1357 (9th Cir. 1995); Colley, 784 F.2d at 990.

                                  7           The court of appeal denied Claim 9 on procedural grounds and did not reach the

                                  8    merits of this claim. Accordingly, this claim is reviewed de novo, and the factual

                                  9    determinations of the state court are presumed correct under § 2254(e)(1). The state

                                  10   court found that Gordon’s letters were not produced as a result of any law enforcement

                                  11   effort, and that “there is ample, indeed incontrovertible, evidence that the letters were

                                  12   purposefully written with full competence and awareness of their contents, as shown by
Northern District of California
 United States District Court




                                  13   the letters themselves and Petitioner’s testimony regarding the letters.” Pet., Ex. 60 at 19

                                  14   (citing RT 1641–57). The trial transcript demonstrates that Gordon testified about why

                                  15   she asked people to lie for her in court. See RT 1642 (“Because at the time of these

                                  16   letters, I was in fear for my life, sir. And I felt that times were desperate, and that

                                  17   desperate measures were called for.”). The record demonstrates, as the Sixth Circuit

                                  18   found in Robinson, that “[t]he letters were written without the slightest duress or

                                  19   constraint [and] were wholly voluntary.” 144 F.2d at 406. Gordon cites no controlling

                                  20   circuit authority or clearly established Supreme Court authority finding prejudicial error in

                                  21   the admission of a petitioner’s spontaneous, unelicited statements that she later asserts

                                  22   to have been written under duress or involuntarily, even in view of Gordon’s allegations of

                                  23   a compromised mental state. Traverse at 56–58. See Oregon v. Elstad, 470 U.S. 298,

                                  24   312 (1985) (“This Court has never held that the psychological impact of voluntary

                                  25   disclosure of a guilty secret qualifies as state compulsion or compromises the

                                  26   voluntariness of a subsequent informed waiver.”). Accordingly, Claim 9 is DENIED.

                                  27          B.     Claim 19: Uncharged Prior Acts

                                  28          In Claim 19, Gordon alleges that the admission of evidence of prior, uncharged
                                                                                     28
                                  1    sex offenses involving Doe No. 1 and Krystal W., and domestic violence incidents

                                  2    involving Jaimie M. and Krystal W., violated her rights to due process and a fair trial

                                  3    under the Fifth and Fourteenth Amendments. Pet. at 78–85. She argues that the state

                                  4    evidentiary rules permitting the admission of prior bad acts to show propensity violates

                                  5    her clearly established right to due process. Traverse at 98 (citing Patterson v. New

                                  6    York, 432 U.S. 197, 201–02 (1977) (state law governing criminal procedures “is not

                                  7    subject to proscription under the Due Process Clause unless ‘it offends some principle of

                                  8    justice so rooted in the traditions and conscience of our people as to be ranked as

                                  9    fundamental’”)).

                                  10          The last reasoned state court decision to address the merits of this due process

                                  11   claim is the opinion of the court of appeal, rejecting Gordon’s argument on direct appeal

                                  12   that admission of this evidence pursuant to California Evidence Code §§ 1108, 1109 and
Northern District of California
 United States District Court




                                  13   1101 violated due process.2 Answer, Ex. C, slip op. at 12–14 (Cal. Ct. App. Sept. 29,

                                  14   2010) (citing People v. Lewis, 46 Cal. 4th 1255, 1288–89 (2009) and People v. Falsetta,

                                  15   21 Cal. 4th 903 (1999)) and Ex. E (Cal. Dec. 15, 2010) (denying petition for review). The

                                  16   state court denial of this claim was not contrary to, or an unreasonable application of,

                                  17

                                  18   2       Gordon did not assert this due process claim in the state habeas proceedings, but
                                  19   the court notes that the superior court addressed a related habeas claim asserting trial
                                       error in admitting testimony from Gil Gordon about Gordon’s prior molestation of Doe No.
                                  20   1 when she was 5 years old, presented as Claim 10 in the state habeas petition before
                                  21   the superior court. This claim did not challenge the testimony as propensity evidence in
                                       her state court habeas petition, but rather asserted trial error in admitting Gil Gordon’s
                                  22   testimony for presuming facts that were not in evidence without requiring the prosecutor
                                       to establish the supporting facts. Pet., Ex. 61 at 28; Answer, Suppl. Ex. K-49 (amended
                                  23
                                       habeas petition filed in superior court). The superior court denied the claim of trial error
                                  24   and held that the trial court “carefully limited the purpose of this testimony, ruling that it
                                       was not received for its truth, but to show Jane Doe #1’s father’s state of mind, and to
                                  25   explain why Mr. Gordon had asked Jane Doe #1 about the molest . . . .” Pet., Ex. 60 at
                                  26   11-12 (citing RT 1467, 1483). Because the superior court’s order denying the state court
                                       habeas petition did not adjudicate the merits of the due process challenge presented in
                                  27   Claim 19, the court looks to the decision of the court of appeal as the last reasoned state
                                       court decision to adjudicate the merits of this due process claim. See Greene v. Lambert,
                                  28
                                       288 F.3d 1081, 1086-87 (9th Cir. 2002).
                                                                                       29
                                  1    clearly established federal law.

                                  2           As respondent correctly points out, the Ninth Circuit has recognized that the

                                  3    Supreme Court expressly reserved the question in Estelle v. McGuire, 502 U.S. 62, 75

                                  4    n.5 (1991), “whether a state law would violate the Due Process Clause if it permitted the

                                  5    use of ‘prior crimes’ evidence to show propensity to commit a charged crime.” Mejia v.

                                  6    Garcia, 534 F.3d 1036, 1046 (9th Cir. 2008) (citing Alberni v. McDaniel, 458 F.3d 860,

                                  7    866 (9th Cir. 2006)). In Mejia, the Ninth Circuit upheld the denial of a claim for habeas

                                  8    relief asserting that admission of evidence of the petitioner’s prior uncharged sexual

                                  9    offenses against his daughter at his jury trial for sexual offenses and other crimes

                                  10   violated due process. The court in Mejia found “no Supreme Court precedent

                                  11   establishing that admission of propensity evidence, as here, to lend credibility to a sex

                                  12   victim’s allegations, and thus indisputably relevant to the crimes charged, is
Northern District of California
 United States District Court




                                  13   unconstitutional,” and further held that the state court’s decision that the propensity

                                  14   evidence introduced against the petitioner did not violate his due process was not an

                                  15   unreasonable application of general due process principles. Mejia, 534 F.3d at 1046–47.

                                  16   See also Larson v. Palmateer, 515 F.3d 1057, 1066 (9th Cir. 2008) (no clearly

                                  17   established due process right against admission of prior crimes to show propensity). In

                                  18   light of this circuit authority holding that admission of propensity evidence is not contrary

                                  19   to, or an unreasonable application of, clearly established law, controlling precedent

                                  20   “squarely forecloses” Gordon’s claim that admission of prior uncharged offenses as

                                  21   propensity evidence violated her right to due process. Mejia, 534 F.3d at 1046.

                                  22   Accordingly, Claim 19 is DENIED.

                                  23   IV.    Ineffective Assistance of Trial Counsel Claims

                                  24          Gordon asserts several ineffective assistance of trial counsel claims: Claim 4,

                                  25   which is related to the errors asserted in Claims 1–3, and Claims 7, 11, 12 and 13.

                                  26   Claims 15 and 16 asserting ineffective assistance of trial counsel and appellate counsel,

                                  27   respectively, concerning constitutional challenges to her sentence, as alleged in Claim

                                  28   14, are discussed in Section V, below. Gordon suggests that, in reviewing her ineffective
                                                                                     30
                                  1    assistance claims, this court must disregard the factual findings of the superior court in

                                  2    denying the state habeas petition, and instead must assume the factual allegations of her

                                  3    habeas petition to be true because the California Supreme Court assumed the truth of

                                  4    these assertions in summarily denying the claims of ineffective assistance of counsel.

                                  5    Traverse at 51, 63 (citing Pinholster, 563 U.S. at 182).

                                  6           AEDPA requires a district court to presume correct any determination of a factual

                                  7    issue made by a state court unless the petitioner rebuts the presumption of correctness

                                  8    by clear and convincing evidence. 28 U.S.C. § 2254(e)(1); Miller-El, 537 U.S. at 340.

                                  9    Federal habeas law employs a presumption to “look through” a silent state higher court

                                  10   opinion to the reasoned opinion of a lower court in order to determine the reasons for the

                                  11   higher court’s decision. Wilson v. Sellers, 138 S. Ct. 1188, 1193, 1197 (2018). Gordon

                                  12   offers no authority recognizing that the factual allegations in a habeas petition are entitled
Northern District of California
 United States District Court




                                  13   to deference over the factual findings made by the state court. The court looks through

                                  14   the California Supreme Court’s denial of the ineffective assistance claims to the order of

                                  15   the Napa County Superior Court as the last-reasoned state court decision to address the

                                  16   merits of the ineffective assistance claims. Pet., Exs. 60, 76, 79.

                                  17          Because the California Supreme Court denied Gordon’s claims of ineffective

                                  18   assistance of trial counsel and ineffective assistance of appellate counsel on the merits,

                                  19   including Claim 12 as supplemented by the newly exhausted evidence of gender

                                  20   dysphoria, the court applies AEDPA’s deferential standard on federal habeas review of

                                  21   the state court’s denial of the ineffective assistance of counsel claims. Richter, 562 U.S.

                                  22   at 103 (“if the state court denies the claim on the merits, the claim is barred in federal

                                  23   court unless one of the exceptions to § 2254(d) set out in §§ 2254(d)(1) and (2) applies”).

                                  24   See Pet., Ex. 79 (Cal. Supreme Court order denying state habeas petition on the merits

                                  25   with respect to ineffective assistance of counsel claims); Suppl., Answer Ex. Q (Cal.

                                  26   Supreme Court order denying second habeas petition under In re Miller). Clearly

                                  27   established Supreme Court authority disposes of Gordon’s contention that her ineffective

                                  28   assistance of counsel and other habeas claims that were summarily denied on the merits
                                                                                     31
                                  1    by the state court are subject to de novo review. Traverse at 20–24. See Richter, 562

                                  2    U.S. at 96, 100 (where the California Supreme Court issued “a one-sentence summary

                                  3    order” denying Strickland claims, “this Court now holds and reconfirms that § 2254(d)

                                  4    does not require a state court to give reasons before its decision can be deemed to have

                                  5    been ‘adjudicated on the merits’”).

                                  6           A.     Claim 4: Ineffective Assistance of Counsel

                                  7           In Claim 4, Gordon claims that trial counsel was ineffective in failing to object to

                                  8    the admission of Gordon’s pretrial statements. As the state supreme court issued a

                                  9    postcard denial on the merits of the claims of ineffective assistance of counsel, including

                                  10   Claim 4, and the court of appeal denied Claims 1 through 4 on procedural grounds, the

                                  11   court looks to the findings and conclusions of the Napa County Superior Court as the last

                                  12   reasoned decision for review of the state court’s denial of Claim 4. See Ylst, 501 U.S. at
Northern District of California
 United States District Court




                                  13   801–06; Shackleford v. Hubbard, 234 F.3d 1072, 1079 n.2 (9th Cir. 2000). Gordon fails

                                  14   to demonstrate that the state court’s denial of Claim 4 was contrary to, or involved an

                                  15   unreasonable application of, clearly established federal law. 28 U.S.C. § 2254(d)(1).

                                  16          A claim of ineffective assistance of counsel is cognizable as a claim of denial of

                                  17   the Sixth Amendment right to counsel, which guarantees not only assistance, but

                                  18   effective assistance, of counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984).

                                  19   The benchmark for judging any claim of ineffectiveness must be whether counsel’s

                                  20   conduct so undermined the proper functioning of the adversarial process that the trial

                                  21   cannot be relied upon as having produced a just result. Id.

                                  22          In order to prevail on a Sixth Amendment ineffectiveness of trial counsel claim, a

                                  23   petitioner must establish two things. First, he must establish that trial counsel’s

                                  24   performance was deficient, i.e., that it fell below an “objective standard of

                                  25   reasonableness” under prevailing professional norms. Strickland, 466 U.S. at 687–88.

                                  26   Second, he must establish that he was prejudiced by trial counsel’s deficient

                                  27   performance, i.e., that “there is a reasonable probability that, but for counsel’s

                                  28   unprofessional errors, the result of the proceeding would have been different.” Id. at 694.
                                                                                    32
                                  1    A reasonable probability is a probability sufficient to undermine confidence in the

                                  2    outcome. Id.

                                  3           Gordon contends that trial counsel was ineffective in failing to object to the

                                  4    introduction of Gordon’s pretrial statements under Massiah, and in failing to object to the

                                  5    introduction of the interrogation statement under Miranda, as well as on the grounds of

                                  6    outrageous government conduct. Pet. at 31–34. As the underlying Claims 1, 2 and 3

                                  7    lack merit, Gordon fails to show either that trial counsel’s performance fell below an

                                  8    objective standard of reasonableness, or that counsel’s errors caused prejudice.

                                  9    Accordingly, the decision of the state court was not contrary to, or an unreasonable

                                  10   application of, clearly established federal law. Claim 4 is DENIED.

                                  11          B.      Claim 7: Ineffective Assistance of Counsel for Failing to Object to

                                  12                  Exclusion of Impeachment Evidence
Northern District of California
 United States District Court




                                  13          In Claim 7, Gordon contends that she was denied effective assistance of trial

                                  14   counsel due to trial counsel’s failure to object to the exclusion of exculpatory evidence on

                                  15   the grounds that the exclusion violated Gordon’s right to confront witnesses against her

                                  16   and to have compulsory process for obtaining witnesses in her favor. Pet. at 41–42

                                  17   (incorporating allegations and arguments raised in Claims 5 and 6).

                                  18          In Claim 7, Gordon contends that trial counsel should have objected to exclusion

                                  19   of evidence that should have been admitted to impeach Doe No. 1 and Doe No. 2, as

                                  20   summarized below. This ineffective assistance claim incorporates the allegations that

                                  21   impeachment evidence was improperly excluded as set forth in Claims 5 and 6, which

                                  22   sought habeas relief based on trial court error in violation of state law and were

                                  23   dismissed in the order to show cause. Dkt. 18.

                                  24                  (a)   Connie Gordon’s testimony, about specific instances in her personal

                                  25          experience with Doe No. 1’s truthfulness or lack of truthfulness, was excluded

                                  26          pursuant to California Evidence Code § 1103 as reputation evidence against a

                                  27          victim of sexual assault, RT 1507–08. Gordon contends that Mrs. Gordon, her

                                  28          mother, would have testified about (i) Doe No. 1’s diversion and probation status,
                                                                                    33
                                  1    which would show that Doe No. 1 was motivated to fabricate that she was raped to

                                  2    avoid punishment for violating her diversion contract and probation by being

                                  3    intoxicated, alone in Gordon’s presence, and out past her curfew; (ii) Mrs.

                                  4    Gordon’s conversation with Doe No. 1 about her prior sexual activity, which would

                                  5    impeach Doe No. 1’s testimony, RT 882 and 885, and statements during the

                                  6    investigation that she was a virgin at the time of the rape; (iii) specific incidents of

                                  7    Doe No. 1’s dishonesty which would have revealed that she consistently lied to the

                                  8    Gordons, police officers and school counselors, which was probative of Doe No.

                                  9    1’s truthfulness. Pet. at 34–38.

                                  10          (b)    Gordon’s testimony, that Doe No. 1 was “partying a lot” around the

                                  11   time of the rape, was excluded for lack of personal knowledge, RT 1585. Gordon

                                  12   contends that she knew that Doe No. 1 used drugs based on her observations and
Northern District of California
 United States District Court




                                  13   Doe No. 1’s statements to her about getting drunk and using drugs, which would

                                  14   show that Doe No. 1 had a motive to lie to avoid punishment for violating the terms

                                  15   of her diversion contract and probation. Pet. at 36 and Exs. 4, 38. Gordon also

                                  16   argues that evidence that Doe No. 1 was using drugs and alcohol would

                                  17   undermine her testimony because she was intoxicated at the time of the alleged

                                  18   rape. Pet. at 38.

                                  19          (c)    Doe No. 2 was not cross-examined about using methamphetamine

                                  20   while she and Gordon made a pornographic video a year before the alleged rape

                                  21   because the trial court precluded additional questioning about the video recording

                                  22   pursuant to California Evidence Code § 782, which governs evidence of sexual

                                  23   conduct offered to attack the credibility of the complaining witness. RT 617, 809–

                                  24   12. Gordon argues that trial counsel should have objected to the exclusion of this

                                  25   evidence which would have impeached Doe No. 2’s testimony denying that she

                                  26   had a drug or alcohol problem at the time of the rape, that she smoked

                                  27   methamphetamine on the night of the rape, or that taking methamphetamine ever

                                  28   made her “loopy” from staying awake for “several days in a row, which I never was
                                                                              34
                                  1          because I didn’t do it all the time.” Pet. at 38–42; RT 620, 624–28, 834.

                                  2                 (d)    Connie Gordon was not permitted to testify that Doe No. 2 was

                                  3          addicted to methamphetamine, marijuana, and alcohol for years prior to and after

                                  4          the alleged rape; when Mrs. Gordon testified that she did not ask Doe No. 2

                                  5          whether Gordon raped her because Doe No. 2 used drugs, the trial court asked

                                  6          Mrs. Gordon to clarify whether she meant that it wouldn’t have mattered what Doe

                                  7          No. 2 said because she wouldn’t have believed Doe No. 2 anyway, and Mrs.

                                  8          Gordon testified, “I felt she was in an altered state, yes, that I probably would not

                                  9          have taken everything she said as fact.” RT 1515–18. Contrary to Gordon’s

                                  10         argument, the record does not reflect that the trial court prohibited Mrs. Gordon

                                  11         from testifying about Doe No. 2’s drug use. RT 1516 (“I’ll let you finish the answer,

                                  12         but don’t forget to tell him in the end of this, tie it altogether and say why you didn’t
Northern District of California
 United States District Court




                                  13         ask if it was true that day.”). Gordon argues that trial counsel should have argued

                                  14         that exclusion of the impeachment evidence against Doe No. 2 violated her rights

                                  15         to confront witnesses against her and to compulsory process of witnesses in her

                                  16         favor, and that Gordon was prejudiced by the exclusion of evidence that would

                                  17         have challenged Doe No. 2’s credibility, given the trial court’s finding that Doe No.

                                  18         2 “was one of the most believable witnesses I’ve ever seen, period.” RT 1699.

                                  19         The state court denied this ineffective assistance claim, presented as Claim 19 in

                                  20   the state habeas petition before the superior court, after determining that there was no

                                  21   error or prejudice due to the trial court’s exclusion of the impeachment evidence. Pet.,

                                  22   Ex. 60 at 12–16. Gordon argues that trial counsel was ineffective by failing to argue that

                                  23   the excluded evidence was material because it challenged the victims’ credibility,

                                  24   established their motives to lie, and proved that Gordon reasonably believed that both

                                  25   victims consented to having sex. The Supreme Court “has never held that the

                                  26   Confrontation Clause entitles a criminal defendant to introduce extrinsic evidence for

                                  27   impeachment purposes.” Nevada v. Jackson, 569 U.S. 505, 512 (2013). Gordon fails to

                                  28   show that trial counsel’s performance fell below an objective standard of reasonableness
                                                                                    35
                                  1    where trial counsel attempted to introduce evidence and the trial court ruled that the

                                  2    evidence was inadmissible. “[A] failure to introduce evidence that is clearly inadmissible

                                  3    cannot be prejudicial, because there is no chance that the jury ever would have heard

                                  4    that evidence.” Cannedy v. Adams, 706 F.3d 1148, 1163 (9th Cir.), amended on denial

                                  5    of reh’g, 733 F.3d 794 (9th Cir. 2013).

                                  6           Further, Gordon fails to show that the failure to object to the exclusion of this

                                  7    evidence was prejudicial, where other evidence at trial established the victims’ drug and

                                  8    alcohol use to impeach their testimony denying drug or alcohol use. See Plascencia v.

                                  9    Alameda, 467 F.3d 1190, 1201–02 (9th Cir. 2006) (exclusion of cross-examination that

                                  10   would have provided cumulative or repetitive evidence did not violate Confrontation

                                  11   Clause or was harmless error). In particular, Doe No. 2 admitted to using

                                  12   methamphetamine “once in a blue moon,” and her friend Marlene Maple testified that she
Northern District of California
 United States District Court




                                  13   and Doe No. 2 used methamphetamine on the day of the rape. RT 620, 1416. As found

                                  14   by the superior court, Doe No. 1 testified at trial that she had been drinking the night she

                                  15   was raped and the trial court had evidence that she was in fact intoxicated based on her

                                  16   blood alcohol level. Pet., Ex. 60 at 16 (citing RT 898, 1318). With respect to Gordon’s

                                  17   argument that Doe No. 1 had a motive to lie about being raped in order to avoid

                                  18   consequences for violating her diversion contract and probation, the state court held that

                                  19   “cutting school and lying about it is not connected logically to lying about being raped, nor

                                  20   is a false report of rape shown to be Jane Doe #1’s habit on account of trying to cover up

                                  21   her truancy and her other adolescent misbehaviors.” Pet., Ex. 60 at 14. In light of the

                                  22   record, the state court reasonably determined that Gordon was not denied effective

                                  23   assistance of trial counsel for failure to object to the exclusion of evidence to impeach

                                  24   Doe No. 1 and Doe No. 2. Claim 7 is therefore DENIED.

                                  25          C.     Claim 11: Failure to Investigate

                                  26          In Claim 11, Gordon asserts that trial counsel was ineffective in not conducting an

                                  27   adequate factual and legal investigation of exculpatory and mitigating issues, particularly

                                  28   in support of her defense that she had a mistaken but reasonable belief that Doe No. 1
                                                                                     36
                                  1    and Doe No. 2 consented. Gordon also argues that trial counsel should have met with

                                  2    her pretrial and developed a meaningful attorney-client relationship. Pet. at 46–52. The

                                  3    state supreme court issued a postcard denial of this habeas claim on the merits. Answer,

                                  4    Ex. I. In the last reasoned state court decision to address the merits of this ineffective

                                  5    assistance claim, the superior court determined that there was no basis to find that trial

                                  6    counsel failed to investigate the case on any of the grounds asserted by Gordon, as

                                  7    discussed below. Pet., Ex. 60 at 20–23.

                                  8           A defense attorney has a general duty to make reasonable investigations or to

                                  9    make a reasonable decision that makes particular investigations unnecessary.

                                  10   Strickland, 466 U.S. at 691. See Hinton v. Alabama, 571 U.S. 263, 274 (2014) (per

                                  11   curiam). Strickland directs that “‘a particular decision not to investigate must be directly

                                  12   assessed for reasonableness in all the circumstances, applying a heavy measure of
Northern District of California
 United States District Court




                                  13   deference to counsel’s judgments.’” Silva v. Woodford, 279 F.3d 825, 836 (9th Cir. 2002)

                                  14   (quoting Strickland, 466 U.S. at 691). Counsel need not pursue an investigation that

                                  15   would be fruitless or might be harmful to the defense. Richter, 562 U.S. at 108. In light

                                  16   of the evidence before the state court, the state court denial of habeas relief for

                                  17   ineffective assistance of counsel for failure to investigate was not unreasonable.

                                  18          (1)    Gordon contends that trial counsel failed to develop a meaningful attorney-

                                  19   client relationship, having met with her twice, at most, before trial, failing to keep her

                                  20   apprised of the legal proceedings, attempting to get Gordon to plead guilty, and failing to

                                  21   communicate significant details about her case. Traverse at 59–60. The state court’s

                                  22   denial of habeas relief on this ground was reasonable, Pet., Ex. 60 at 20, as the Sixth

                                  23   Amendment does not guarantee a “meaningful relationship” between an accused and her

                                  24   counsel. Morris v. Slappy, 461 U.S. 1, 13–14 (1983); see Plumlee v. Masto, 512 F.3d

                                  25   1204, 1210–11 (9th Cir. 2008) (en banc).

                                  26          (2)    Gordon contends that trial counsel failed to develop and present evidence

                                  27   that Gordon had a reasonable but mistaken belief that Doe No. 1 and Doe No. 2

                                  28   consented to having sex as a defense to the rape and sodomy by force charges in
                                                                                     37
                                  1    Counts 1, 3 and 4. Traverse at 60–61. The state court denied this claim after finding that

                                  2    trial counsel indeed argued that Gordon believed that she had consent, and that trial

                                  3    counsel asked Gordon questions during direct examination to support the defense theory

                                  4    that she believed the victims consented to having sex with her. Pet., Ex. 60 at 21 (citing

                                  5    RT 1560, 1685, 1691).

                                  6           The state court record reflects that trial counsel argued in closing that, with respect

                                  7    to the charge of forcible rape of Doe No. 1, the evidence did not prove “beyond a

                                  8    reasonable doubt that the defendant didn’t believe he had consent,” in light of evidence

                                  9    that there was an act of unsolicited oral copulation before intercourse, that there were no

                                  10   external injuries or torn clothing, and that Doe No. 1’s credibility was impeached based

                                  11   on her “reputation for untruthfulness,” her inconsistent statements including prior

                                  12   testimony under oath, and her “motive for accusing the defendant of rape.” RT 1681–
Northern District of California
 United States District Court




                                  13   1686, 1691–92. With respect to the sex offenses against Doe No. 2, trial counsel argued

                                  14   in closing that “the defendant had no reason to believe that the sex that he had with Doe

                                  15   No. 2 was non-consensual, until he attempted to have anal intercourse with her;” that

                                  16   Doe No. 2 was not credible given the evidence refuting her testimony that she did not use

                                  17   methamphetamine on the day of the incident and showing that she had a motive to lie;

                                  18   and that she and Gordon had a history of rough sex between the two of them. RT 1690–

                                  19   91. Based on this record, the state court reasonably determined that trial counsel did not

                                  20   fail to adequately investigate and present the defense that Gordon reasonably but

                                  21   mistakenly believed she had consent.

                                  22          (3)    Gordon argues that trial counsel failed to investigate certain aspects of the

                                  23   prosecution’s case regarding Doe No. 2.

                                  24                 (a)    Gordon contends that trial counsel failed to investigate the extent of

                                  25          Marlene Maple’s methamphetamine use and dealing, though Gordon

                                  26          acknowledges that Maple testified on direct examination that she used

                                  27          methamphetamine with Doe No. 2 on the day of the crime, and that trial counsel

                                  28          elicited on cross-examination that Maple provided Doe No. 2 with
                                                                                    38
                                  1    methamphetamine. Gordon argues that trial counsel should have investigated

                                  2    Maple’s drug dealing to impeach her testimony denying that she ever charged Doe

                                  3    No. 2 for the drugs or that she used methamphetamine with anyone else around

                                  4    the time of the rape. Traverse at 61–62 (citing RT 1422–23). Gordon argues that

                                  5    Maple testified that Doe No. 2 discussed the alleged crime days after it occurred,

                                  6    and that evidence of Maple’s involvement in drug sales would have undermined

                                  7    her credibility and “put doubts in the jury’s mind about her candor during her

                                  8    testimony,” although this case was tried before a judge. Traverse at 62. The state

                                  9    court found “no apparent connection between lying that a victim reported that she

                                  10   had been raped, and supplying the victim with drugs,” and noted that Maple’s drug

                                  11   use was disclosed during her testimony. Pet., Ex. 60 at 21. In light of the record

                                  12   before the state court, the state court reasonably determined that there was no
Northern District of California
 United States District Court




                                  13   basis to find that trial counsel did not investigate and present evidence of Maple’s

                                  14   “use and supply of methamphetamine to undermine her credibility, nor that the trial

                                  15   court was uninformed of this.” Id.

                                  16          (b)    Gordon argues that trial counsel failed to investigate and present

                                  17   testimony by Zach McClusky that Doe No. 2 used methamphetamine on the day of

                                  18   the alleged rape to impeach Doe No. 2, who the trial court found to be “one of the

                                  19   most believable witnesses I’ve ever seen, period.” Traverse at 62–63 (citing RT

                                  20   1699). Gordon contends that trial counsel never learned what McClusky would

                                  21   have said, and that this failure to locate and approach the witness was deficient

                                  22   and prejudicial. The state court held that there was no failure to investigate and

                                  23   use the information about Doe No. 2’s drug use, after determining that there was

                                  24   “no dispute that McCluskey and Jane Doe #2 had sex the day of the rape. This

                                  25   information would have added more force to the Petitioner’s motive to rape Jane

                                  26   Doe #2. Also, Maples [sic] testified that Jane Doe #2 had used methamphetamine

                                  27   on the day of the rape.” Pet., Ex. 60 at 22. The duty to investigate and prepare a

                                  28   defense does not require that every conceivable witness be interviewed.
                                                                            39
                                  1    Hendricks v. Calderon, 70 F.3d 1032, 1040 (9th Cir. 1995). In light of the record

                                  2    indicating that Maple’s testimony established that Doe No. 2 used drugs on the

                                  3    day of the rape, the state court denial of habeas relief for failure to investigate and

                                  4    call McClusky to testify about Doe No. 2’s drug use was not unreasonable.

                                  5           (c)    Gordon contends that trial counsel rendered ineffective assistance

                                  6    by failing to investigate and present evidence of Doe No. 2’s sexual practices with

                                  7    Gordon and other men. Pet. at 47–48 and Ex. 38. In the last reasoned state court

                                  8    decision to address the merits of this claim, the superior court found, “In fact, at

                                  9    trial there was significant testimony as to rough sex with Jane Doe #2. [RT 1545–

                                  10   48.] It is clear that Petitioner’s attorney did investigate and utilize this aspect of

                                  11   Petitioner’s defense. There was no limitation on Petitioner’s opportunity to discuss

                                  12   this with his lawyer, and the transcript makes it clear that Petitioner did understand
Northern District of California
 United States District Court




                                  13   the possible defense of this type of sex on the charges against him.” Pet., Ex. 60

                                  14   at 22. In light of the evidence before the state court, the state court reasonably

                                  15   denied habeas relief on this ground.

                                  16          (d)    Gordon argues that trial counsel failed to investigate Doe No. 2’s

                                  17   inconsistent statements about the sequence of the alleged rape and sodomy, to

                                  18   determine if the acts occurred on separate occasions within the meaning of Cal.

                                  19   Penal Code § 667.6, and failed to investigate evidence to show Doe No. 2’s

                                  20   knowledge that Gordon was represented by counsel, the extent of information

                                  21   provided about the case by Detective Elia, statements Doe No. 2 made to

                                  22   Detective Elia about the alleged crimes, and Doe No. 2’s statements to Gordon

                                  23   that she was sorry for talking to police and would remit her statements. Pet. at

                                  24   47–48. Gordon fails to show how trial counsel was deficient in any of these areas

                                  25   of investigation and how any deficient performance in lacking this investigation

                                  26   was prejudicial in light of the evidence presented in the state court proceedings,

                                  27   particularly Gordon’s own admissions about the sexual activity between herself

                                  28   and Doe No. 2 on the day in question. RT 1558–61. The last reasoned state
                                                                               40
                                  1             court decision on the merits of Gordon’s claim that trial counsel failed to

                                  2             investigate Doe No. 2’s initial reluctance to press charges, presented as Claim

                                  3             25(6)(d) in the habeas petition before the superior court, found no evidence to

                                  4             support Gordon’s speculative argument that there was “misconduct by the

                                  5             prosecutor that somehow induced Jane Doe [No. 2] to confabulate her testimony.”

                                  6             Pet., Ex. 60 at 22. The state court denial of this claim was not unreasonable.

                                  7             (4)    Gordon contends that trial counsel failed to investigate impeachment

                                  8    evidence against Doe No. 1 and other aspects of the prosecution’s case involving Doe

                                  9    No. 1:

                                  10                   (a)    Gordon argues that trial counsel failed to contact Victor Rodriguez

                                  11            and Kayla Chromer to investigate Doe No. 1’s prior sexual activity, her

                                  12            whereabouts prior to the crime, and her intoxication before arriving at the Bristol
Northern District of California
 United States District Court




                                  13            apartments where Gordon was staying on the night of the crimes. Pet. at 48.

                                  14            Gordon contends that this evidence would have demonstrated Doe No. 1’s lack of

                                  15            credibility, but as the state court found, the trial court had ample evidence of Doe

                                  16            No. 1’s intoxication on the night of the rape. Pet., Ex. 60 at 22–23 (citing RT 872,

                                  17            917). The duty to investigate and prepare a defense does not require that every

                                  18            conceivable witness be interviewed. Hendricks, 70 F.3d at 1040. This claim fails

                                  19            to establish that counsel’s performance was deficient or prejudicial.

                                  20                   (b)    Gordon argues that trial counsel failed to investigate Dylan Palmer,

                                  21            Doe No. 1’s boyfriend, whom Gordon called on the night of the alleged rape.

                                  22            Gordon contends that trial counsel should have investigated Palmer’s statements

                                  23            to Detective Elia that on the night of the rape, Gordon asked Palmer to pick up

                                  24            Doe No. 1, that Palmer told Gordon he could not pick her up and did not want her

                                  25            to walk to his house because she was drunk and on probation, and that he did not

                                  26            hear Doe No. 1 yelling in the background. Gordon contends that these facts would

                                  27            have impeached Doe No. 1 by demonstrating that she was on probation, violated

                                  28            her probation on the night of the alleged rape, and gave a statement to police that
                                                                                      41
                                  1    did not match Palmer’s recollection or her testimony at trial. Pet. at 48–49 and

                                  2    Exs. 8, 10; Traverse at 65–66; RT 874–75. As further discussed in part (c) below,

                                  3    the state court reasonably found that Doe No. 1’s diversion contract could not

                                  4    have influenced the trial court’s evaluation of Doe No. 1’s credibility, particularly in

                                  5    light of the trial court’s acknowledgement that Doe No. 1 had credibility problems.

                                  6    RT at 1697–98. Gordon withdraws the argument that Doe No. 1 claimed to be

                                  7    yelling in the background when Gordon called Palmer. Traverse at 66.

                                  8           (c)    Gordon contends that trial counsel should have investigated Doe No.

                                  9    1’s truancies from school in violation of the terms of her diversion contract and

                                  10   probation, and the court order to terminate Mr. and Mrs. Gordon’s guardianship of

                                  11   Doe No. 1, noting their allegations that Doe No. 1 violated her diversion contract

                                  12   with law enforcement. Pet. at 48–49 and Exs. 3, 24. Gordon also alleges that trial
Northern District of California
 United States District Court




                                  13   counsel was ineffective for not investigating Doe No. 1’s MySpace

                                  14   communications where she told Doe No. 2 that she was using drugs, which

                                  15   violated her probation, and where Doe No. 2 admitted that after she left Gordon,

                                  16   she was partying, smoking weed and drinking. Pet. at 50.

                                  17          The state court rejected this claim after finding that “[t]here was no question

                                  18   during the trial that Jane Doe #1 was under the influence,” and that the trial court

                                  19   “could have had no doubt as to this,” given that she admitted being drunk on both

                                  20   direct and cross-examination. Pet., Ex. 60 at 22–23 (citing RT 872, 917). In his

                                  21   June 12, 2012, declaration, trial counsel explained that he “did not see any point in

                                  22   stressing Jane Doe #1’s intoxication, if any, because in my view it would have

                                  23   aggravated defendant’s conduct, and opened the door to evidence of a violation of

                                  24   Penal Code Section 261(a)(3).” Answer, Ex. J (“Lernhart Decl.”) ¶ 22. The state

                                  25   court also found that Doe No. 1’s “diversion contract could have not had any

                                  26   influence on the court’s evaluation of Jane Doe #1’s credibility, as counsel

                                  27   determined,” noting that trial counsel did have this contract. Pet., Ex. 60 at 22–23.

                                  28   See Lernhart Decl. ¶ 13.
                                                                              42
                                  1           To the extent that Gordon argues that the victims’ MySpace

                                  2    communications would have demonstrated Doe No. 2’s drug use, such evidence,

                                  3    even if relevant, would have been cumulative in light of the state court’s finding

                                  4    that the evidence showed that Doe No. 2 used drugs on the day of the rape. Pet.,

                                  5    Ex. 60 at 22. See Lernhart Decl. ¶ 25. In light of the evidence presented in the

                                  6    state court proceeding, Gordon fails to show that trial counsel’s performance was

                                  7    either deficient or prejudicial, and the state court’s denial of this claim was not

                                  8    unreasonable. Siripongs v. Calderon, 133 F.3d 732, 734 (9th Cir. 1998) (“Where

                                  9    the attorney has consciously decided not to conduct further investigation because

                                  10   of reasonable tactical evaluations, the attorney’s performance is not

                                  11   constitutionally deficient.”).

                                  12          (d)     Gordon argues that trial counsel failed to investigate Doe No. 1’s
Northern District of California
 United States District Court




                                  13   blood alcohol content and establish her motive to lie about being raped to avoid

                                  14   punishment for violating the conditions of diversion contract and probation. Pet. at

                                  15   49–50 and Exs. 5, 46; Traverse at 67. Though Gordon concedes that evidence of

                                  16   Doe No. 1’s intoxication was admitted at trial, she argues that the digital test

                                  17   results showing Doe No. 1’s blood alcohol content to be 0.14 percent on

                                  18   November 16, 2008, Pet., Ex. 9, would have corroborated evidence that Doe No. 1

                                  19   was intoxicated and demonstrated it graphically. Traverse at 67. As discussed in

                                  20   part (c) immediately above, the state court determined that evidence of Doe No.

                                  21   1’s intoxication was before the trial court, and that violation of the diversion

                                  22   contract would not have influenced the trial court’s credibility determination. Pet.,

                                  23   Ex. 60 at 22–23. The record reflects that the evidence of Doe No. 1’s intoxication

                                  24   was presented at trial, including her own admissions, the testimony of the officer

                                  25   who took her to the hospital, and testimony about her blood alcohol level from PAS

                                  26   test results, RT 868, 872–75, 879–81, 1317–18, 1407–09, and that trial counsel’s

                                  27   closing argument challenged Doe No. 1’s credibility, including her motive to

                                  28   accuse Gordon of rape so as to avoid living with her grandparents whose rules
                                                                              43
                                  1    she did not want to follow, RT 1691–92. In light of the state court record, Gordon

                                  2    fails to show that trial counsel’s performance fell below an objective standard of

                                  3    reasonableness or was prejudicial, and the state court’s denial of this claim was

                                  4    not unreasonable.

                                  5           (e)    Gordon contends that trial counsel failed to investigate and present

                                  6    evidence of Doe No. 1’s prior inconsistent statements to Detective Elia and Sexual

                                  7    Assault Victim Advocate Judy Durham after the rape. Pet. at 50. Specifically,

                                  8    Gordon argues that Doe No. 1 stated during the police interview that she did not

                                  9    object to having sex with Gordon for over five minutes, which contradicted her trial

                                  10   testimony that she immediately told Gordon that she did not want to have sex, and

                                  11   that Gordon told Palmer that Doe No. 1 would not go to his house that night, which

                                  12   contradicted Doe No. 1’s testimony that Gordon called Palmer to see if she could
Northern District of California
 United States District Court




                                  13   get a ride to Palmer’s house. Traverse at 67–68 (citing RT 874, 882 and Pet., Ex.

                                  14   8, 11). The state court record reflects that many inconsistencies in Doe No. 1’s

                                  15   prior statements were presented at trial; in particular, trial counsel questioned Doe

                                  16   No. 1 on cross-examination about other prior inconsistent factual statements, such

                                  17   as whether she walked or got a ride to the Bristol apartments, and about her

                                  18   conduct with Gordon on the night of the rape. RT 902–05, 908–923. The trial

                                  19   court even found that Doe No. 1 “is capable of lying and has lied in the past.” RT

                                  20   1697. The state court’s denial of this claim was not unreasonable in light of the

                                  21   state court record, which shows that Doe No. 1’s additional inconsistent

                                  22   statements, which Gordon argues should have been raised by trial counsel on

                                  23   cross-examination, would have been cumulative impeachment evidence.

                                  24          (f)    Gordon argues that trial counsel failed to investigate Doe No. 1’s

                                  25   inconsistent statements about the assault to the Sexual Assault Response Team

                                  26   (“SART”) nurse, Vickie Whitson, during her SART exam and to Detective Elia.

                                  27   Pet. at 49 and Exs. 7, 8, 11. Gordon contends that trial counsel should have

                                  28   investigated and introduced these inconsistent statements to impeach Doe No. 1,
                                                                             44
                                  1    but as discussed in part (e) above, trial counsel focused on Doe No. 1’s other

                                  2    inconsistent statements to impeach her. The record reflects that Detective Elia

                                  3    herself noted Doe No. 1’s inconsistencies in her report of Doe No. 1’s interview,

                                  4    which pointed out that “[a]fter speaking with her for several minutes, the victim

                                  5    changed her story about what had happened.” Pet., Ex. 8 at 0048.

                                  6           Gordon also claims that trial counsel failed to retain his own sexual assault

                                  7    expert to investigate the SART examination of Doe No. 1, the forensic report and

                                  8    the SART photos. Pet. at 49. Trial counsel stated that he “did not think there was

                                  9    an issue as to whether or not defendant had sexual intercourse with Jane Doe #1

                                  10   because he had admitted that he had such intercourse on several occasions, and

                                  11   so testified during the course of the trial;” and that he was not concerned with DNA

                                  12   evidence or “evidence of forcible rape because Jane Doe #1 had previously
Northern District of California
 United States District Court




                                  13   testified under oath that she did not object to the intercourse until after intercourse

                                  14   was occurring and she told him to stop.” Lernhart Decl. ¶ 15. Gordon has not

                                  15   demonstrated how another expert would have assisted the defense or reached a

                                  16   different conclusion than the SART nurse, RT 1362–68. See Bible v. Ryan, 571

                                  17   F.3d 860, 871 (9th Cir. 2009) (speculation about what further investigation and

                                  18   testing may have shown is not sufficient to establish prejudice). Upon review of

                                  19   the state court record, the court determines that Gordon has not demonstrated

                                  20   either that trial counsel’s performance was objectively unreasonable or that any

                                  21   deficient performance caused prejudice.

                                  22          (g)    Gordon contends that trial counsel failed to investigate and present

                                  23   evidence that Mrs. Gordon was not subject to criminal liability for a crime against

                                  24   public justice, which Gordon argues would have rehabilitated her credibility after

                                  25   Officer Davis testified that Mrs. Gordon held her hand over Doe No. 1’s mouth

                                  26   when she told him that she had been raped. Pet. at 49–50 and Ex. 28. Gordon

                                  27   contends that trial counsel should have investigated the district attorney’s decision

                                  28   that Mrs. Gordon was not criminally liable to support her credibility and impeach
                                                                              45
                                  1          Officer Davis after the prosecution discredited Mrs. Gordon when she did not recall

                                  2          covering Doe No. 1’s mouth. Traverse at 69 (citing RT 1313–15, 1522–23).

                                  3          Gordon points to no evidence in the record that the prosecutor suggested Mrs.

                                  4          Gordon would be criminally liable for covering Doe No. 1’s mouth, where the trial

                                  5          transcript reflects that he argued that she was untruthful in testifying that she was

                                  6          merely trying to hold Doe No. 1 in the car. RT 1692. Gordon does not

                                  7          demonstrate the relevance or probative value of the district attorney’s subsequent

                                  8          determination, that Mrs. Gordon was not criminally liable, to the trial court’s

                                  9          credibility determination between Officer Davis and Mrs. Gordon’s accounts. Upon

                                  10         review of the state record, the court determines that the state court’s denial of this

                                  11         claim was not unreasonable where Gordon has not shown either deficient

                                  12         performance or prejudice.
Northern District of California
 United States District Court




                                  13                (h)    Gordon argues that trial counsel failed to investigate Timothy

                                  14         Grabner’s prior misdemeanor convictions to impeach his credibility, though

                                  15         Gordon acknowledges that Grabner’s felony burglary conviction was introduced at

                                  16         trial. Traverse at 70–71 and Ex. 36. The state court addressed this argument in

                                  17         the context of Claim 17 alleging a Brady violation and the related ineffective

                                  18         assistance argument in Claim 12 asserting discovery failures, finding that

                                  19         Grabner’s misdemeanor convictions did not involve moral turpitude and would not

                                  20         have affected the trial court’s credibility determination or the outcome of the case.

                                  21         Pet., Ex. 75 at 20–24. In light of the evidence in the record, the state court

                                  22         reasonably denied this ineffective assistance claim.

                                  23         (5)    Gordon contends that trial counsel was ineffective for failing to investigate

                                  24   evidence to support her Massiah and Miranda claims.

                                  25                (a)    Gordon contends that trial counsel failed to investigate audio

                                  26         recordings of her jailhouse calls, to establish that she retained counsel and

                                  27         invoked her right to counsel in November 2008, in support of her Massiah claim

                                  28         that her statements made after her arrest were inadmissible. Pet. at 50–51 and
                                                                                   46
                                  1           Exs. 16, 21. As more fully set forth in the discussion of Claim 1, above, Gordon’s

                                  2           right to counsel under Massiah attached when formal proceedings were initiated

                                  3           on April 1, 2009. Trial counsel’s performance was not deficient for failure to

                                  4           investigate Gordon’s jailhouse calls more than four months earlier.

                                  5                  (b)    Gordon argues that trial counsel failed to investigate and discover

                                  6           evidence of audio recordings of her arrest by Napa police officers indicating that

                                  7           she smelled like alcohol and that she admitted to drinking alcohol prior to her

                                  8           interrogation, which she contends would establish that her interrogation

                                  9           statements were involuntary. As discussed more fully with respect to the Brady

                                  10          violations alleged in Claim 17, below, the state court reasonably found that the

                                  11          evidence relating to Gordon’s arrest was not material under Brady on the question

                                  12          whether she was intoxicated during her interrogation because the trial court had a
Northern District of California
 United States District Court




                                  13          video recording of the actual interview with Detective Elia. Pet., Ex. 75 at 25–29.

                                  14          Even if counsel unreasonably failed to investigate this evidence, any such attorney

                                  15          error was not prejudicial. See United States v. Olsen, 704 F.3d 1172, 1187–1188

                                  16          (9th Cir. 2013) (if withheld evidence is not material under Brady, its absence

                                  17          likewise will not support an ineffective assistance of counsel claim).

                                  18   The state court denial of this claim for ineffective assistance of trial counsel was neither

                                  19   contrary to, nor an unreasonable application of, clearly established federal law.

                                  20   Accordingly, Claim 11 is DENIED.

                                  21          D.     Claim 12: Litigation of Pretrial Issues

                                  22          In Claim 12, Gordon claims that trial counsel was ineffective for failing to litigate

                                  23   material issues prior to trial. Pet. at 52–57. To determine whether the state court

                                  24   decision denying this claim involved an unreasonable application of clearly established

                                  25   federal law, the court looks to the order of the superior court as the last reasoned state

                                  26   court decision to address the merits of this claim. Pet., Ex. 60 at 23–26 and Ex. 76

                                  27   (adopting the factual findings).

                                  28          (1)    Gordon alleges that trial counsel failed to file oppositions to motions in
                                                                                     47
                                  1    limine filed by the prosecution:

                                  2                  (a)    to voir dire the jury about sexual assault;

                                  3                  (b)    to accommodate a child witness;

                                  4                  (c)    to exclude witnesses from the courtroom except Detective Elia;

                                  5                  (d)    to refer to the victims as Doe No. 1 and Doe No. 2;

                                  6                  (e)    to introduce expert testimony concerning child sexual abuse

                                  7                         accommodation syndrome;

                                  8                  (f)    to introduce expert testimony concerning rape trauma syndrome;

                                  9                  (g)    to introduce other sexual deviant acts by Gordon; and

                                  10                 (h)    to introduce other incidents of domestic violence by Gordon.

                                  11   Pet. at 52. The state court denied this claim, presented as Claim 26 in the habeas

                                  12   petition before the superior court, after determining that (a) Gordon waived a jury trial,
Northern District of California
 United States District Court




                                  13   obviating the need to respond to the motions directed to a jury trial; (b) state law permits

                                  14   the presence of a support person and it was “inconceivable that the court was somehow

                                  15   influenced by a support person sitting next to Jane Doe #1;” (c) it is a universal practice in

                                  16   criminal trials for the investigating officer to remain in court and there was no showing of,

                                  17   or basis to find, prejudice; (d)–(f) there was no basis to find that these routine motions

                                  18   had any unfair effect on the trial; (g)–(h) without specifically addressing sexual deviant

                                  19   acts, prior uncharged incidents of sexual offenses and domestic violence may be

                                  20   introduced under California Evidence Code §§ 1108 and 1109, which contain “explicit

                                  21   exceptions to the limitations of Ev. C. 101 regarding introduction of predisposition

                                  22   evidence in sex crimes.” Pet., Ex. 60 at 23–24. The state court noted that trial counsel

                                  23   acted reasonably by requesting that Gordon’s prior, uncharged acts be excluded, and

                                  24   that the evidence was admitted after the trial court weighed the issues under Cal. Evid.

                                  25   Code § 352. Pet., Ex. 60 at 24 (citing RT 526–29). The state court’s denial of Gordon’s

                                  26   claim that trial counsel was ineffective for failing to oppose these pretrial motions was not

                                  27   an unreasonable application of clearly established federal law. See Hebner v. McGrath,

                                  28   543 F.3d 1133, 1137 (9th Cir. 2008) (finding counsel’s failure to object to admission of
                                                                                    48
                                  1    defendant’s prior sexual misconduct as propensity evidence not ineffective where

                                  2    evidence would have been admitted in any event to show common plan or intent).

                                  3           (2)    Gordon alleges that trial counsel failed to object to the victims’ contact with

                                  4    advocate Judy Durham during trial on constitutional grounds. Though Gordon concedes

                                  5    that trial counsel objected to Durham’s interaction with Doe No. 1 and the trial court

                                  6    admonished them, she argues that trial counsel failed to seek a mistrial based on a

                                  7    mistaken belief that there was no basis for mistrial since this was a court trial not jury trial.

                                  8    Traverse at 73–76. See RT 944–45. The state court found that Durham explained on

                                  9    the record “that her conversation with Jane Doe #1 was simply to define ‘sustained,’” and

                                  10   found “no evidence that Durham coached, advised, investigated or inappropriately

                                  11   communicated with any witness or victim.” Pet., Ex. 60 at 26. In light of the evidence

                                  12   presented in state court, the denial of this claim did not involve an unreasonable
Northern District of California
 United States District Court




                                  13   application of clearly established federal law.

                                  14          (3)    Gordon contends that trial counsel was ineffective in failing to move to

                                  15   sever the charges involving Doe No. 1 and Doe No. 2 based on material differences in

                                  16   the alleged crimes and the inflammatory nature of the charges. Pet. at 53, 55.

                                  17   Acknowledging that “severance would have limited the District Attorney’s opportunity to

                                  18   argue that two victims made the crimes worse and required greater punishment,” the

                                  19   state court noted that this case was tried before a judge, dispelling the concern of undue

                                  20   prejudice, and that there was no “lack of strength of the prosecution’s case” that made

                                  21   the joinder unlawfully prejudicial. Pet., Ex. 60 at 24–25. The denial of this claim by the

                                  22   state court was not objectively unreasonable.

                                  23          (4)    Gordon argues that trial counsel failed to object to introduction of Gordon’s

                                  24   jailhouse letters on the ground they were not authenticated and were involuntary because

                                  25   Gordon was in isolation, using Elavil, and had suicidal ideations, as also alleged in

                                  26   support of Claim 9. Pet. at 53, 55. Gordon further relies on newly exhausted evidence of

                                  27   gender dysphoria in further support of the argument that Gordon’s altered mental state

                                  28   rendered the admissions in the jailhouse letters unreliable and involuntary. Traverse at
                                                                                      49
                                  1    72–73. The court has considered this argument in support of Claim 9, above, including

                                  2    evidence of Gordon’s struggles with gender identity, and found no due process error in

                                  3    the admission of these letters as involuntary or unreliable, in light of Gordon’s own trial

                                  4    testimony addressing the letters. RT 1641–57.

                                  5           The state court denied this ineffective assistance claim by referring to the denial of

                                  6    Claim 9 asserting trial error in the admission of these letters. Pet., Ex. 60 at 20.

                                  7    Addressing the merits of the argument that the jailhouse letters were involuntary and

                                  8    unreliable due to severe mental affliction caused by medication and alcohol withdrawal,

                                  9    the state court determined, “Since the letters were not produced as a result of any law

                                  10   enforcement effort, there is no basis for exclusion as involuntary statements.” Pet., Ex.

                                  11   60 at 19. Under settled authority that “trial counsel cannot have been ineffective for

                                  12   failing to raise a meritless objection,” see Juan H. v. Allen, 408 F.3d 1262, 1273 (9th Cir.
Northern District of California
 United States District Court




                                  13   2005), the state court’s denial of the ineffective assistance claim was not objectively

                                  14   unreasonable.

                                  15          (5)    Gordon alleges that trial counsel was ineffective in failing to move to

                                  16   suppress Gordon’s post-arrest interrogation statements, MySpace communications,

                                  17   pretext telephone call, and jailhouse letters. Pet. at 56. With respect to Gordon’s pretrial

                                  18   statements, this Strickland claim is duplicative of Claim 4, which was reasonably denied

                                  19   by the state court. With respect to Gordon’s jailhouse letters, Gordon has failed to show

                                  20   that the letters were improperly admitted in violation of due process as alleged in Claim 9,

                                  21   and the state court’s denial of the related ineffective assistance claim was not objectively

                                  22   unreasonable. See Juan H., 408 F.3d at 1273.

                                  23          (6)    Gordon alleges that trial counsel failed to move to exclude the uncharged

                                  24   bad acts involving domestic violence and uncharged sexual misconduct. Pet. at 53, 56.

                                  25   Gordon argues that trial counsel should have requested a pretrial hearing to demonstrate

                                  26   that the alleged bad acts did not prove that she committed any criminal offenses.

                                  27   Traverse at 76–77. The state habeas court noted the court of appeal’s decision which

                                  28   determined that trial counsel challenged the admissibility of Gordon’s prior acts of sexual
                                                                                     50
                                  1    misconduct and domestic violence through in limine motions and at trial. Answer, Ex. C

                                  2    at 16. The court of appeal held that the trial court acted within its discretion in admitting

                                  3    evidence of the prior sex offenses and domestic violence, finding that “at the in limine

                                  4    hearing, the [trial] court did expressly articulate a lengthy Evidence Code section 352

                                  5    analysis” and concluded there was no basis to exclude the evidence of the prior acts.

                                  6    Answer, Ex. C at 16–18. In denying the ineffective assistance claim, the state habeas

                                  7    court held that trial counsel acted reasonably by requesting that Gordon’s prior,

                                  8    uncharged acts be excluded, and that the evidence was admitted after the trial court

                                  9    weighed the issues under Cal. Evid. Code § 352. Pet., Ex. 60 at 24 (citing RT 526–29).

                                  10   To the extent that Gordon claims that trial counsel was ineffective for failing to object on

                                  11   due process grounds, as argued in Claim 19, trial counsel’s performance did not fall

                                  12   below an objective standard of reasonableness as there is no clearly established due
Northern District of California
 United States District Court




                                  13   process right against the admission of prior crimes to show propensity. In view of the

                                  14   state court record, the state court’s denial of the ineffective assistance claim was not

                                  15   objectively unreasonable.

                                  16          (7)    Gordon alleges that trial counsel was ineffective by failing to move to admit

                                  17   evidence demonstrating that Gordon’s character was good and non-violent. Pet. at 54.

                                  18   The state court denied this claim on the ground that “[t]rial counsel would have known of

                                  19   evidence showing Petitioner’s negative character that would be introduced by the District

                                  20   Attorney in response to any introduction of evidence showing Petitioner’s good

                                  21   character.” Pet., Ex. 60 at 25. See Lernhart Decl. ¶ 23. As trial counsel made a

                                  22   reasonable tactical decision not to introduce Gordon’s character evidence, the state court

                                  23   reasonably denied this claim. See Gulbrandson v. Ryan, 738 F.3d 976, 989 (9th Cir.

                                  24   2013) (citing Bell v. Cone (“Cone I”), 535 U.S. 685, 700 (2002) (per curiam)).

                                  25          (8)    Gordon argues that trial counsel failed to move to admit evidence

                                  26   impeaching Doe No. 1 and Doe No. 2, such as evidence of the victims’ use of drugs to

                                  27   impeach their credibility and to establish their habits of lying and using drugs. Pet. at 54–

                                  28   56. Gordon argues that evidence of the victims’ sexual history should have been
                                                                                     51
                                  1    admitted to impeach Doe No. 1’s statements about being a virgin when Gordon sexually

                                  2    assaulted her and to impeach Doe No. 2 about her sexual practices with other men.

                                  3    Traverse at 77. As discussed above with respect to Claim 11 asserting trial counsel’s

                                  4    failure to investigate evidence of the victims’ drug and alcohol use and their prior sexual

                                  5    conduct to impeach Doe No. 1 and Doe No. 2, the state court’s denial of this claim was

                                  6    not objectively unreasonable. Pet., Ex. 60 at 25–26.

                                  7           (9)    Gordon argues that trial counsel failed to discover and introduce material

                                  8    evidence of audio or video recordings of Gordon’s arrest, Doe No. 1’s interview, and

                                  9    Dylan Palmer’s interview; digital results of Doe No. 1’s blood alcohol content; and

                                  10   Timothy Grabner’s criminal history. Pet. at 53–54, 56 and Exs. 67, 11, 10, 9, 36

                                  11   (respectively). Gordon fails to show that trial counsel was ineffective for the reasons

                                  12   discussed above with respect to the allegations in Claim 11 of trial counsel’s failure to
Northern District of California
 United States District Court




                                  13   investigate this evidence, and for the reasons discussed as to Gordon’s failure to

                                  14   establish the materiality of this evidence under Brady in support of Claim 17, below. See

                                  15   Olsen, 704 F.3d at 1187 (“Brady materiality and Strickland prejudice are the same”)

                                  16   (citations and internal marks omitted). Accordingly, Gordon fails to demonstrate that

                                  17   counsel’s failure to discover and produce this material was prejudicial under Strickland.

                                  18   The state court’s denial of this ineffective assistance claim was not objectively

                                  19   unreasonable.

                                  20          Accordingly, Claim 12 is DENIED.

                                  21          E.      Claim 13: Defense of Reasonable but Mistaken Belief of Consent

                                  22          In Claim 13, Gordon alleges that trial counsel was ineffective on several grounds

                                  23   in his presentation of Gordon’s defense of reasonable but mistaken belief of consent as

                                  24   to Counts 1 (forcible rape of Doe No. 1), 3 (forcible rape of Doe No. 2) and 4 (sodomy by

                                  25   use of force). Pet. at 57–62. The last reasoned state court decision to address the

                                  26   merits of this claim is the order of the superior court issuing findings of fact, which were

                                  27   adopted in the order denying Gordon’s habeas corpus petition. Pet., Exs. 60, 76.

                                  28          (1)    Gordon argues that trial counsel failed to introduce evidence to rebut the
                                                                                     52
                                  1    prosecution’s case in chief by impeaching the victims’ credibility and demonstrating the

                                  2    investigating detective’s bias. Gordon reiterates allegations asserted in support of Claims

                                  3    1 through 4, challenging the admission of Gordon’s pretrial statements, and Claims 11

                                  4    and 12, concerning trial counsel’s failure to introduce evidence of the following:

                                  5                  (a)    Doe No. 1’s use of drugs and alcohol, to impeach her credibility

                                  6           based on violating her probation and rebutting the prosecution’s argument that

                                  7           Gordon took advantage of her intoxication;

                                  8                  (b)    prior contact among Detective Elia, Doe No. 1 and Gordon to show

                                  9           that Gordon did not take advantage of Doe No. 1 and that Detective Elia was

                                  10          biased;

                                  11                 (c)    Doe No. 1 was not a virgin, to impeach her credibility about telling

                                  12          Gordon that she was a virgin to object to having sex;
Northern District of California
 United States District Court




                                  13                 (d)    Gordon’s relationship with Doe No. 2 was not abusive to rebut the

                                  14          prosecution’s argument that Doe No. 2 did not report the rape because she was

                                  15          under duress from the abusive relationship;

                                  16                 (e)    Gordon’s open relationship with Doe No. 2 who routinely slept with

                                  17          other men and was having an affair with Marlene Maple’s son, Chris Yoder, to

                                  18          refute the prosecution’s argument that Gordon’s motive for assaulting Doe No. 2

                                  19          was to punish her infidelity and to show Maple’s bias against Gordon;

                                  20                 (f)    Doe No. 2’s drug use to impeach her testimony that she did not have

                                  21          a drug problem and was not high at the time of the rape.

                                  22   Pet. at 57–68. In light of the state court record, including trial testimony and cross-

                                  23   examination challenging the credibility of the victims and other witnesses, Gordon fails to

                                  24   demonstrate that the state court denial of habeas relief on these grounds was objectively

                                  25   unreasonable. Pet., Ex. 60 at 26–29. With respect to the particular allegation that trial

                                  26   counsel failed to introduce specific evidence to show Maple’s bias against Gordon, any

                                  27   such error was not prejudicial in light of the state court record showing that trial counsel

                                  28   elicited on Maple’s cross-examination that she had “animosity or bad feelings” toward
                                                                                    53
                                  1    Gordon. RT 1423.

                                  2           In addition to these alleged errors by trial counsel, Gordon also argues that trial

                                  3    counsel failed to introduce evidence challenging the prosecution’s case in chief that

                                  4    would (i) challenge evidence of Gordon’s alleged bad acts; (ii) impeach Maple and

                                  5    Timothy Grabner as well as the victims; (iii) undermine testimony about Doe No. 1’s

                                  6    SART exam; (iv) undermine the reliability of Gordon’s pretrial statements; (v) establish

                                  7    the outrageousness of Detective Elia’s investigation; (vi) establish that Detective Elia’s

                                  8    investigation tainted the victims’ testimony; (vii) establish Gordon’s good and non-violent

                                  9    character; (viii) establish with testimony from neighborhood witnesses that they did not

                                  10   hear screaming on the night of the rapes. Pet. at 60. In light of the evidence in the state

                                  11   court record, the state court’s determination that Gordon failed to show deficient

                                  12   performance and prejudice from these alleged errors did not involve an unreasonable
Northern District of California
 United States District Court




                                  13   application of clearly established federal law. Pet., Ex. 60 at 27–29. In particular, trial

                                  14   counsel’s performance was not deficient for failing to call neighbors to testify that they did

                                  15   not hear screaming where defense counsel elicited testimony by Detective Elia that she

                                  16   investigated whether anyone heard unusual sounds coming from the Elm Street address

                                  17   the night of the alleged assault on Doe No. 2, and that she did not locate any disturbance

                                  18   calls that were reported around the relevant time frame. 13 RT 1399. See Bashor v.

                                  19   Risley, 730 F.2d 1228, 1241 (9th Cir. 1984) (tactical decisions are not ineffective

                                  20   assistance even if in hindsight better tactics were available).

                                  21          (2)    Gordon argues that trial counsel should have argued and presented

                                  22   credible evidence to support a defense that Gordon was not guilty of Counts 1, 3 and 4

                                  23   because she reasonably but mistakenly believed that Doe No. 1 and Doe No. 2

                                  24   consented to having sex. Pet. at 61. In particular, Gordon argues that trial counsel failed

                                  25   to investigate and present the following evidence to corroborate Gordon’s testimony that

                                  26   she believed that Doe No. 1 and Doe No. 2 consented to the sexual encounters, and to

                                  27   show that her belief was reasonable: Doe No. 2’s sexual practice with Gordon after

                                  28   having sex with other men and her sex video with Gordon; Doe No. 1’s failure to object to
                                                                                     54
                                  1    having sex with Gordon initially; Gordon’s intoxication on the nights of both rapes. Pet. at

                                  2    58–59. Gordon also argues that trial counsel failed to inform her of the elements of her

                                  3    defense and prepare other defense witnesses for testimony. Pet. at 59.

                                  4           As Gordon concedes, she admitted to Count 2, oral copulation with a minor

                                  5    without force, and Count 5, battery on a cohabitant. Traverse at 82; Answer at 41. See

                                  6    10 RT 595–97; 14 RT 1561; 15 RT 1603–05, 1623. Gordon also admitted the sexual

                                  7    activity with Doe No. 1 and Doe No. 2, but denied rape, testifying that Doe No. 1 was

                                  8    drunk and agreed to have sex if Gordon gave her more alcohol and that Doe No. 2

                                  9    enjoyed aggressive sex and had a sadomasochistic sexual relationship with Gordon.

                                  10   Answer at 41. See 14 RT 1545–47, 1557; 15 RT 1601–07, 1666–67. The state court

                                  11   found not only that trial counsel presented the defense of reasonable but mistaken belief

                                  12   in consent, Pet., Ex. 60 at 21, but also that trial counsel’s presentation of the reasonable
Northern District of California
 United States District Court




                                  13   but mistaken belief of consent was restricted by Gordon’s insistence of actual,

                                  14   unmistakable consent, “disregarding trial counsel’s advice that it was best that he limit his

                                  15   testimony, but Petitioner was ‘adamant on telling the judge why he did what he did’ [i.e.

                                  16   that he had gotten actual consent].” Pet., Ex. 60 at 27 (citing Lernhart declaration at p.4).

                                  17   In the face of the victims’ testimony regarding the absence of consent, which was subject

                                  18   to impeachment as shown in the record, Gordon’s sworn testimony claiming the

                                  19   existence of actual, unmistakable consent was not credible, as the trial court found that

                                  20   “the defendant, of course, is his own worst enemy.” RT 1697. In denying this claim, the

                                  21   state court held that “[t]rial counsel was not ineffective for presenting the version of

                                  22   events that his client insisted on, and asking questions and making arguments to show

                                  23   reasonable belief in consent (contrary to Petitioner’s insistence otherwise) rather than

                                  24   attempting to direct his client to present another version.” Pet., Ex. 60 at 27. The state

                                  25   court’s denial of this claim was not unreasonable.

                                  26          (3)    With respect to other evidence to support the defense of reasonable but

                                  27   mistaken belief of consent, Gordon makes the following arguments in support of her

                                  28   claim that trial counsel provided ineffective assistance by failing to introduce material
                                                                                     55
                                  1    evidence that was in his possession. Pet. at 59–60. In the absence of a reasoned state

                                  2    court decision addressing the merits of this claim, the court conducts an independent

                                  3    review of the record to determine whether the state court’s decision was an objectively

                                  4    unreasonable application of clearly established federal law. Plascencia, 467 F.3d at

                                  5    1198.

                                  6                   (a)    Gordon argues that trial counsel failed to introduce photographs of

                                  7            the Bristol Townhouse Apartments taken by Detective Elia that would have

                                  8            contradicted Doe No. 1’s testimony that she was forced to give petitioner a blowjob

                                  9            in a chair in the apartment, whereas the photographs do not show a chair in the

                                  10           room where Doe No. 1 was raped. Traverse at 80 (citing Exs. 8 and 12; 11 RT

                                  11           877–78). Even assuming that counsel unreasonably failed to introduce these

                                  12           photos to impeach Doe No. 1, Gordon fails to show a reasonable probability that,
Northern District of California
 United States District Court




                                  13           but for counsel’s unprofessional errors, the result of the proceeding would have

                                  14           been different in light of the state court record, showing that trial counsel

                                  15           impeached Doe No. 1 on cross-examination with her inconsistent accounts of the

                                  16           oral copulation and other events the night she was raped. See RT 919–23, 930–

                                  17           31. The trial court noted Doe No. 1’s credibility problems, but considered all the

                                  18           evidence and found Gordon guilty of forcible rape. RT 1697–98. Gordon has not

                                  19           shown a reasonable probability that, absent the alleged error, the trial court would

                                  20           have had a reasonable doubt respecting guilt.

                                  21                  (b)    Gordon argues that trial counsel failed to introduce a memorandum

                                  22           from Vincent Ghiringhelli, an investigator, to attorney Mervin Lernhart, reporting

                                  23           that during a phone interview with Gordon’s mother, Connie Gordon, she stated

                                  24           that Doe No. 1 called her on May 30, 2009, berated her over the phone, and said

                                  25           that Gordon “was going to ‘go to prison forever.’” Pet. at 59 and Ex. 31. Gordon

                                  26           argues that this written memorandum should have been introduced and that trial

                                  27           counsel should have examined Doe No. 1 and Mrs. Gordon about the incident to

                                  28           establish that Doe No. 1 was motivated to testify falsely against Gordon. Traverse
                                                                                      56
                                  1    at 80. In light of the evidence in the state court record that Doe No. 1 had

                                  2    problems when she was living with her grandparents, see RT 1498, 1506–08,

                                  3    1525, and that the trial court expressly noted Doe No. 1’s credibility problems, RT

                                  4    1697–98, Gordon has not shown a reasonable probability that, absent the alleged

                                  5    error, the trial court would have had a reasonable doubt respecting guilt.

                                  6           (c)    Gordon contends that trial counsel failed to cross-examine Doe No. 2

                                  7    about her use of methamphetamine while making a sex video with Gordon, after

                                  8    Gordon wrote a note to trial counsel stating that “during porn movie we used

                                  9    meth.” Traverse at 80 and Ex. 35. Even assuming that trial counsel’s

                                  10   performance fell below an objective standard of reasonableness by not asking Doe

                                  11   No. 2 about using methamphetamine while making the video to impeach her,

                                  12   Gordon has not shown a reasonable probability that, absent the alleged error, the
Northern District of California
 United States District Court




                                  13   trial court would have had a reasonable doubt respecting guilt in light of Maple’s

                                  14   testimony that she and Doe No. 2 used methamphetamine together, particularly on

                                  15   the day of the rape. RT 1416, 1422–24.

                                  16          (d)    Gordon argues that trial counsel failed to introduce notes written by

                                  17   Gordon’s father, Gil Gordon, after a discussion with investigator Ghiringhelli

                                  18   concerning “his best guess [as to what] they will testify to,” Ex. 33, and failed to

                                  19   ask Gil and Connie Gordon to testify about the following factual issues: Doe No.

                                  20   2’s drug and alcohol problems; Doe No. 1’s lack of credibility, probationary status,

                                  21   drug use and violations of her diversion contract; and Gordon’s good and non-

                                  22   violent character. Traverse at 80–81. The state court addressed the merits of

                                  23   these arguments about trial counsel’s failure to present certain evidence to

                                  24   impeach the victims and to show Gordon’s good character, as raised in support of

                                  25   Claim 12.

                                  26
                                              Trial counsel would have known of evidence showing Petitioner’s
                                  27          negative character that would be introduced by the District Attorney
                                              in response to any introduction of evidence showing Petitioner’s
                                  28          good character. Further, as shown by Respondent, evidence of a
                                                                            57
                                              rape victim’s character or prior sexual conduct is severely limited,
                                  1
                                              and would have allowed introduction of the victims’ statements to
                                  2           others for the truth as prior inconsistent statements. Trial counsel
                                              is not obliged to make futile or self-defeating arguments. In regard
                                  3           to evidence of drug impairment affecting memory, perception, and
                                  4           communication, the trial court did have evidence of concurrent and
                                              past drug and alcohol use by the victims. The drug use did not
                                  5           affect the court’s analysis of credibility, because the victim’s drug
                                              use was not concealed or denied by them or by others. Jane Doe
                                  6
                                              #1 admitted impairment by alcohol, and it is unquestionable that the
                                  7           trial court would have considered this in evaluating both victims’
                                              testimony, since trial counsel argued the effect of intoxication,
                                  8           including motive to lie.
                                  9
                                       Pet., Ex. 60 at 25–26 (citing RT 1682–83, 1690–92). The state court’s analysis is
                                  10
                                       well-reasoned and relevant to the related claim that trial counsel failed to ask Mr.
                                  11
                                       and Mrs. Gordon about these issues. Upon independent review of the record, the
                                  12
Northern District of California
 United States District Court




                                       court determines that the state court’s decision denying this ineffective assistance
                                  13
                                       claim was not an objectively unreasonable application of clearly established
                                  14
                                       federal law.
                                  15
                                              (e)     Gordon contends that trial counsel failed to introduce evidence of
                                  16
                                       Doe No. 1’s diversion contract and probation, which she repeatedly violated by
                                  17
                                       consuming alcohol. Pet. at 60 and Exs. 5 and 46. Based on factual statements
                                  18
                                       made in Connie Gordon’s Supplemental Declaration dated August 19, 2012, Ex.
                                  19
                                       46, Gordon argues that trial counsel should have impeached Doe No. 1’s
                                  20
                                       credibility and established her motive to fabricate allegations to avoid being found
                                  21
                                       in violation of her diversion contract. Traverse at 81. At the evidentiary hearing in
                                  22
                                       superior court on Gordon’s state habeas petition, respondent explained that the
                                  23
                                       prosecution “would not have been allowed to disclose a juvenile’s probation terms
                                  24
                                       for a misdemeanor at the time of trial.” Pet. Ex. 75 at 19 (transcript of Apr. 18,
                                  25
                                       2014 hrg). As discussed with respect to related ineffective assistance arguments
                                  26
                                       in Claims 7, 11 and 12, trial counsel presented other impeachment material and
                                  27
                                       challenged Doe No. 1’s credibility during the trial. While noting that Doe No. 1 had
                                  28
                                                                             58
                                  1           problems with credibility, the trial court found Gordon guilty of forcible rape after

                                  2           considering all the evidence. RT 1697–98.

                                  3    Gordon fails to show that trial counsel’s performance was deficient or prejudicial on any

                                  4    of these grounds. Having independently reviewed the record, the court determines that

                                  5    the state court’s decision, denying the claim that trial counsel was ineffective for failing to

                                  6    introduce material evidence that was in his possession, was not an objectively

                                  7    unreasonable application of clearly established federal law.

                                  8           Accordingly, Claim 13 is DENIED.

                                  9    V.     Claims Based on Challenging Sentence

                                  10          Gordon asserts several claims based on challenges to the sentence imposed by

                                  11   the trial court.

                                  12          A.      Claim 14: Trial Court Sentencing Error
Northern District of California
 United States District Court




                                  13          In Claim 14, Gordon contends that the trial court erred in sentencing her to a

                                  14   prison term of 49 years and 8 months to life with the possibility of parole, rendering the

                                  15   sentencing proceedings fundamentally unfair in violation of the Fifth and Fourteenth

                                  16   Amendments, and resulting in a sentence that was grossly disproportionate to the crime

                                  17   in violation of the Eighth Amendment. The Supreme Court has recognized that

                                  18   sentencing courts must have wide latitude in their decisions as to punishment, subject to

                                  19   the constraints of the due process clause and the Eighth Amendment. Lockyer v.

                                  20   Andrade, 538 U.S. 63, 72 (2003); Brothers v. Dowdle, 817 F.2d 1388, 1390 (9th Cir.

                                  21   1987) (citing Gardner v. Florida, 430 U.S. 349, 358 (1977)). In the order to show cause,

                                  22   the court limited the scope of this claim to assert an Eighth Amendment violation and

                                  23   dismissed the claim in part with respect to challenging the calculation of the sentence

                                  24   under state law. Dkt. 18 at 7. On further consideration, the court will review Gordon’s

                                  25   allegations to the extent she challenges the sentence on due process grounds.

                                  26          As the court of appeal denied this claim on procedural grounds, Pet., Ex. 77, and

                                  27   the state supreme court did not reach the merits of this claim, this claim is subject to de

                                  28   novo review. See Amado v. Gonzalez, 758 F.3d 1119, 1131 (9th Cir. 2014).
                                                                                     59
                                  1                  1.     Due Process

                                  2           Gordon argues that the trial court erred by finding that the rape and sodomy of

                                  3    Doe No. 2, charged in Counts 3 and 4, occurred on separate occasions because there

                                  4    was an “interlude there where the defendant thought about what he was doing” between

                                  5    the crimes, resulting in a finding that Counts 3 and 4 were separate acts pursuant to Cal.

                                  6    Penal Code 667.6(d).3 RT 2075–76. The trial court determined that the crimes “have to

                                  7    be punished consecutively,” and computed the indeterminate terms as 15 years to life as

                                  8    to Counts 1, 3 and 4, each to be served consecutively to the determinate term of four

                                  9    years and eight months, which was calculated from the upper term of four years on the

                                  10   domestic violence offense in Count 5 and a consecutive eight month term for the oral

                                  11   copulation offense in Count 2. RT 2075–76. Gordon argues that the trial court erred by

                                  12   not considering the evidence for purposes of determining whether consecutive sentences
Northern District of California
 United States District Court




                                  13   were warranted as to Counts 3 and 4. Pet. at 63.

                                  14          The constitutional guarantee of due process is fully applicable at sentencing. See

                                  15   Gardner, 430 U.S. at 358. A federal court may vacate a state sentence imposed in

                                  16   violation of due process; for example, if a state trial judge (1) imposed a sentence in

                                  17

                                  18   3      Section 667.6(d) provides in relevant part as follows:
                                  19
                                                 (d) A full, separate, and consecutive term shall be imposed for each
                                  20             violation of an offense specified in subdivision (e) if the crimes involve
                                                 separate victims or involve the same victim on separate occasions.
                                  21
                                                    In determining whether crimes against a single victim were committed
                                  22             on separate occasions under this subdivision, the court shall consider
                                                 whether, between the commission of one sex crime and another, the
                                  23             defendant had a reasonable opportunity to reflect upon his or her actions
                                                 and nevertheless resumed sexually assaultive behavior. Neither the
                                  24             duration of time between crimes, nor whether or not the defendant lost or
                                                 abandoned his or her opportunity to attack, shall be, in and of itself,
                                  25             determinative on the issue of whether the crimes in question occurred on
                                                 separate occasions.
                                  26
                                                    The term shall be served consecutively to any other term of
                                  27             imprisonment and shall commence from the time the person otherwise
                                                 would have been released from imprisonment. . . .
                                  28
                                       Cal. Penal Code § 667.6(d).
                                                                                    60
                                  1    excess of state law, see Walker v. Endell, 850 F.2d 470, 476 (9th Cir. 1987), or

                                  2    (2) enhanced a sentence based on materially false or unreliable information or based on

                                  3    a conviction infected by constitutional error, id. at 477. Here, Gordon does not contend

                                  4    that the sentence was unauthorized under state law. Rather, Gordon challenges the

                                  5    unreliability of Doe No. 2’s account of the crimes to support the trial court’s finding that

                                  6    Gordon “had a reasonable opportunity to reflect upon his or her actions and nevertheless

                                  7    resumed sexually assaultive behavior” under § 667.6, due to Doe No. 2’s drug use prior

                                  8    to the rape and her prior statements to Maple and investigating officers which failed to

                                  9    mention that she and Gordon smoked between the sex acts, as she testified at trial. Pet.

                                  10   at 63.

                                  11            The record reflects that trial court found Doe No. 2’s testimony to be credible and

                                  12   determined that the two crimes occurred on separate occasions. RT 595–98, 2076. The
Northern District of California
 United States District Court




                                  13   trial court had evidence that Doe No. 2 used methamphetamine with Maple on the day of

                                  14   the crimes, that Gordon testified and admitted that she “lied to everybody at some point”

                                  15   and had “a problem with lying,” RT 1661, and that Doe No. 2 testified that she and

                                  16   Gordon smoked cigarettes after she ejaculated and that Gordon burned her with a lit

                                  17   cigarette before she anally penetrated her, RT 594–601. In light of the evidence in the

                                  18   record, Gordon fails to demonstrate that the trial court’s determination that the crimes

                                  19   occurred on two separate occasions was unreasonable, or that the sentencing

                                  20   determination violated due process. See Watts v. Bonneville, 879 F.2d 685, 688 (9th Cir.

                                  21   1989) (imposition of two sentences for rape in concert of same victim did not violate due

                                  22   process because California punished the defendant for two separate criminal acts, not

                                  23   twice for a single act).

                                  24                  2.     Cruel and Unusual Punishment

                                  25            Gordon contends that her sentence is grossly disproportionate to the crimes in

                                  26   violation of the Eighth Amendment, noting that the ordinary punishment for rape in

                                  27   violation of Cal. Penal Code § 261, or for sodomy by force in violation of § 286, is three,

                                  28   six or eight years. Traverse at 84–85 (citing Cal. Penal Code §§ 264, 286(c)(2)). This
                                                                                     61
                                  1    argument disregards the provisions under Cal. Penal Code § 667.61 requiring a prison

                                  2    term of 15 years to life for felony sex offenses under certain aggravated circumstances

                                  3    which were charged in the special allegations.

                                  4           Gordon argues that scientific research on brain development suggests that young

                                  5    adults are less culpable than adults whose brains are fully developed, though she

                                  6    concedes that she was 23 and 24 years old at the time of the crimes. Traverse at 83–84;

                                  7    Suppl. Traverse at 10. She further argues that the sentence fails to account for the

                                  8    numerous mitigating factors in her case, namely that she was molested and raped as a

                                  9    young child, was given alcohol and marijuana by her older brother, and suffered from

                                  10   repressed gender identity. Traverse at 85–86 (citing Ex. 38). Even considering the

                                  11   entirety of Gordon’s arguments and supporting evidence in support of her Eighth

                                  12   Amendment challenge to the sentence, Gordon does not show under clearly established
Northern District of California
 United States District Court




                                  13   federal law that these mitigating circumstances would have been material at sentencing

                                  14   an adult for a non-capital conviction, particularly where the trial judge was mandated to

                                  15   impose three consecutive indeterminate sentences by state law. RT 2075. See Miller v.

                                  16   Alabama, 567 U.S. 460 (2012) (holding that the Eighth Amendment forbids mandatory life

                                  17   without parole for juvenile homicide offenders under the age of 18); Graham v. Florida,

                                  18   560 U.S. 48 (2010) (categorically banning life without parole for a juvenile convicted of a

                                  19   nonhomicide offense).

                                  20          Gordon further argues that her 49-year sentence is statistically equivalent to a life

                                  21   term without possibility of parole, Traverse at 84, but fails to show that her sentence is a

                                  22   rare or extreme case of a grossly disproportionate sentence. See Andrade, 538 U.S. at

                                  23   71 (upholding sentence of two consecutive terms of 25 years to life for recidivist

                                  24   convicted most recently of two counts of petty theft with a prior conviction); Cacoperdo v.

                                  25   Demosthenes, 37 F.3d 504, 508 (9th Cir. 1994) (sentence making the defendant

                                  26   ineligible for parole for 40 years not grossly disproportionate when compared with gravity

                                  27

                                  28
                                                                                    62
                                  1    of sexual molestation offenses). In light of the evidence and testimony presented at trial,4

                                  2    the trial court reasonably found that Gordon committed these crimes “to dominate, to

                                  3    humiliate, to control, to manipulate and in certain cases to actually hurt the people you

                                  4    were with,” and even acknowledged that Gordon was surrounded by a “complicated

                                  5    family dynamic.” RT 2073. The trial court also determined that “prison is mandatory

                                  6    under these circumstances,” and noted that Gordon “demonstrated he can’t follow the

                                  7    terms of probation and I consider him to be an extreme risk to people around him.” RT

                                  8    2074. Though Gordon considers a 49-year sentence to be unconstitutionally

                                  9    disproportionate to her sex offenses against two victims, she fails to show that hers is

                                  10   “’the rare case in which a threshold comparison of the crime committed and the sentence

                                  11   imposed leads to an inference of gross disproportionality.’” Ewing v. California, 538 U.S.

                                  12   11, 20 (2003) (quoting Harmelin v. Michigan, 501 U.S. 957, 1005 (1991) (KENNEDY, J.,
Northern District of California
 United States District Court




                                  13   concurring in part and concurring in judgment)).

                                  14          Gordon also raises a facial challenge to the constitutionality of the mandatory

                                  15   consecutive sentencing provisions of § 667.61, on the ground that the statute does not

                                  16   recognize gradations of culpability and fails to account for mitigating factors, but she fails

                                  17   to cite clearly established federal law in support of this claim. Traverse at 66–67.

                                  18          For the reasons set forth above, Gordon has failed to show that the state court’s

                                  19   rejection of her due process and Eighth Amendment challenges to the sentence was

                                  20   contrary to, or an unreasonable application of, clearly established federal law. Claim 14

                                  21   is therefore DENIED.

                                  22          B.     Claim 15: Ineffective Assistance of Trial Counsel in Failure to Object

                                  23                 to Sentence

                                  24          In Claim 15, Gordon argues that trial counsel was ineffective for failing to object to

                                  25

                                  26
                                       4      Respondent cites confidential portions of the clerk’s transcript in response to Claim
                                       14, Answer at 44-45, but did not lodge these sealed probation reports with the court.
                                  27   Gordon did not address these sealed portions of the record in the traverse. Accordingly,
                                       the court does not rely on these statements in the sealed records cited by respondent in
                                  28
                                       reviewing Gordon’s claim for habeas relief.
                                                                                   63
                                  1    the trial court’s sentencing errors and for failing to introduce evidence supporting a lesser

                                  2    sentence. Pet. at 68–70. The court looks to the findings of the superior court as the last

                                  3    reasoned state court decision to address the merits of these claims. Pet., Exs. 60, 76,

                                  4    79.

                                  5           Gordon contends that trial counsel’s failure to investigate the mitigating

                                  6    circumstances of Gordon’s sexual abuse by her brother, the origins of her substance

                                  7    abuse, and her productive role as a line chef was deficient and prejudicial. Traverse at

                                  8    87. Gordon contends that trial counsel failed to submit a sentencing memorandum and

                                  9    failed to introduce evidence to show that the sex offenses against Doe No. 2 were a

                                  10   single course of events and did not occur on separate occasions that would warrant

                                  11   consecutive sentences. Pet. at 69–70. Gordon also argues that trial counsel failed to

                                  12   object to her sentence as grossly disproportionate in violation of the Eighth Amendment,
Northern District of California
 United States District Court




                                  13   which had the prejudicial effect of forfeiting the argument on appeal. Traverse at 87–88.

                                  14          The state court denied this ineffective assistance claim upon finding that the trial

                                  15   court reasonably concluded that Gordon had the time and opportunity to form separate

                                  16   intents and acts from Doe No. 2’s testimony. Pet., Ex. 60 at 29–30. The state court also

                                  17   made the following findings:

                                  18
                                                     First, trial counsel did specifically oppose the assertions of the
                                  19                 District Attorney’s sentencing statement orally, so there is no
                                                     reason to believe that failure to produce a written statement was
                                  20                 necessary, or harmed Petitioner. Further, Petitioner may have
                                  21                 been abused as a child, and he may suffer from drug and alcohol
                                                     abuse, but the trial court’s reasoning for imposing such a lengthy
                                  22                 sentence was its conclusion that Petitioner was not capable of
                                                     changing, due to his lengthy history of cruelty toward others, and
                                  23
                                                     that society needed protection. This would be true regardless of
                                  24                 the origin of Petitioner’s propensities, so no harm occurred, and the
                                                     trial court was entitled to use its evaluation of Petitioner’s character
                                  25                 in imposing the sentence.
                                  26   Pet., Ex. 60 at 30. In light of the evidence presented in the state court proceedings, the
                                  27   decision of the state court denying this claim was neither contrary to, nor an
                                  28   unreasonable application of, clearly established federal law. Claim 15 is therefore
                                                                                     64
                                  1    DENIED.

                                  2           C.     Claim 16: Ineffective Assistance of Appellate Counsel

                                  3           In Claim 16, Gordon alleges that appellate counsel was ineffective for failing to

                                  4    raise on appeal the arguments raised in Claim 8 alleging improper admission of hearsay

                                  5    evidence5 and Claim 14 challenging the sentence on due process and Eighth

                                  6    Amendment grounds. Pet. at 70–71. The court looks to the superior court’s findings as

                                  7    the last reasoned state court decision to address the merits of these claims. Pet., Exs.

                                  8    60, 76, 79.

                                  9           The Due Process Clause of the Fourteenth Amendment guarantees a criminal

                                  10   defendant the effective assistance of counsel on his first appeal as of right. Evitts v.

                                  11   Lucey, 469 U.S. 387, 391–405 (1985). Claims of ineffective assistance of appellate

                                  12   counsel are reviewed according to the standard set out in Strickland. Smith v. Robbins,
Northern District of California
 United States District Court




                                  13   528 U.S. 259, 285 (2000). First, the petitioner must show that appellate counsel’s

                                  14   performance was objectively unreasonable, which in the appellate context requires the

                                  15   petitioner to demonstrate that appellate counsel acted unreasonably in failing to discover

                                  16   and brief a merit-worthy issue. Smith, 528 U.S. at 285. Second, the petitioner must

                                  17   show prejudice, which in this context means that the petitioner must demonstrate a

                                  18   reasonable probability that, but for appellate counsel’s failure to raise the issues, the

                                  19   petitioner would have prevailed in his appeal. Id. at 285–86. Appellate counsel does not

                                  20   have a constitutional duty to raise every nonfrivolous issue requested by the defendant.

                                  21   See Jones v. Barnes, 463 U.S. 745, 751–54 (1983). The weeding out of weaker issues

                                  22   is widely recognized as one of the hallmarks of effective appellate advocacy. Miller v.

                                  23   Keeney, 882 F.2d 1428, 1434 (9th Cir. 1989).

                                  24          Gordon contends that appellate counsel failed to appeal on potentially meritorious

                                  25   arguments that (1) the trial court committed error by admitting hearsay testimony by

                                  26   Maple that Doe No. 2 feared Gordon, RT 1417, and (2) the trial court committed error at

                                  27
                                       5       Claim 8 was dismissed for failure to state a cognizable ground for federal habeas
                                  28
                                       relief. Dkt. 18 at 6-7.
                                                                                    65
                                  1    sentencing by imposing consecutive sentences on Counts 3 and 4 upon finding they

                                  2    were committed on separate occasions and by imposing a sentence that was grossly

                                  3    disproportionate to the crimes. Pet. at 42–43, 62–68.

                                  4           The superior court addressed the merits of Gordon’s claim that the trial court erred

                                  5    by allowing Maple’s testimony about Doe No. 2’s statements that she was worried about

                                  6    Gordon. Pet., Ex. 60 at 18–19. The state court found no error in allowing Maple’s

                                  7    testimony for non-hearsay purposes under the fresh complaint exception to the hearsay

                                  8    rule to establish that a complaint of the rape had been made near the time of the rape,

                                  9    and to show Maple’s state of mind on hearing it. Id. The superior court concluded that

                                  10   “the trial court was certainly able to distinguish the purpose of the testimony and to

                                  11   consider it only for the stated non-hearsay purposes. Furthermore, Jane Doe #2 was still

                                  12   available for examination, so no violation of the right to confrontation occurred.” Id. at 19.
Northern District of California
 United States District Court




                                  13   In light of the state court record, the state court reasonably denied the claim that

                                  14   appellate counsel was ineffective by not raising this non-meritorious hearsay argument

                                  15   on appeal.

                                  16          With respect to the claim that appellate counsel was ineffective for failing to raise

                                  17   the due process and grossly disproportionate challenges to the sentence on appeal,

                                  18   appellate counsel’s failure to raise these non-meritorious arguments on appeal did not

                                  19   amount to deficient performance or cause prejudice, for the reasons discussed with

                                  20   respect Claim 14, above. Barnes, 463 U.S. at 751–54.

                                  21          Accordingly, Claim 16 is DENIED.

                                  22   VI.    Brady Claim

                                  23          In Claim 17, Gordon alleges that the prosecution committed misconduct by failing

                                  24   to disclose material and exculpatory evidence prior to trial in violation of her due process

                                  25   rights as set forth in Brady v. Maryland, 373 U.S. 83 (1963), and its progeny. As the

                                  26   court of appeal denied this claim on the merits without a reasoned decision, the court

                                  27   looks through to the reasoning of the superior court denying this claim. Wilson, 138 S.

                                  28   Ct. at 1193–96.
                                                                                    66
                                  1           In Brady, the Supreme Court held that “suppression by the prosecution of

                                  2    evidence favorable to an accused upon request violates due process where the evidence

                                  3    is material either to guilt or to punishment, irrespective of the good faith or bad faith of the

                                  4    prosecution.” 373 U.S. at 87. The Supreme Court has since made clear that the duty to

                                  5    disclose such evidence applies even when there has been no request by the accused,

                                  6    United States v. Agurs, 427 U.S. 97, 107 (1976), and that the duty encompasses

                                  7    impeachment evidence as well as exculpatory evidence, United States v. Bagley, 473

                                  8    U.S. 667, 676 (1985). Evidence is material if “there is a reasonable probability that, had

                                  9    the evidence been disclosed to the defense, the result of the proceeding would have

                                  10   been different.” Cone II, 556 U.S. at 469–70. “A reasonable probability does not mean

                                  11   that the defendant ‘would more likely than not have received a different verdict with the

                                  12   evidence,’ only that the likelihood of a different result is great enough to ‘undermine
Northern District of California
 United States District Court




                                  13   confidence in the outcome of the trial.’” Smith v. Cain, 565 U.S. 73, 75–76 (2012)

                                  14   (quoting Kyles v. Whitley, 514 U.S. 419, 434 (1995)). For a Brady claim to succeed,

                                  15   (1) the evidence at issue must be favorable to the accused, either because it is

                                  16   exculpatory or impeaching; (2) that evidence must have been suppressed by the

                                  17   prosecution, either willfully or inadvertently; and (3) prejudice must have ensued. Banks

                                  18   v. Dretke, 540 U.S. 668, 691 (2004); Strickler v. Greene, 527 U.S. 263, 281–82 (1999).

                                  19          During the state habeas proceedings, Gordon moved for post-conviction discovery

                                  20   after the superior court issued an order to show cause on her amended state habeas

                                  21   petition, which she filed January 20, 2012. See Pet., Ex. 51. After the parties conferred

                                  22   on the discovery requests, respondent disclosed several items that were not disclosed

                                  23   before trial:

                                  24          (1)      Audio recording of Gordon’s arrest. Pet. at 71 and Ex. 67. Gordon

                                  25                   contends that this recording is material because it contains statements by

                                  26                   one of the arresting officers that Gordon smelled like alcohol, which

                                  27                   supports the suppression of her interrogation statements under Miranda.

                                  28                   See Pet., Ex. 75 at 25.
                                                                                     67
                                  1           (2)    Video recording of police interview of Doe No. 1. Pet. at 71 and Ex. 11.

                                  2                  Gordon contends that this video is material because it contains prior

                                  3                  inconsistent statements by Doe No. 1 that discredit her testimony.

                                  4           (3)    Digital results of Doe No. 1’s blood alcohol content on November 16, 2008.

                                  5                  Pet. at 72 and Ex. 9. Gordon contends this evidence that Doe No. 1’s BAC

                                  6                  was .14 percent establishes a motive for her to fabricate the allegation that

                                  7                  she was raped to avoid punishment for violating the terms of her diversion

                                  8                  contract and probation.

                                  9           (4)    Audio recording of Detective Elia’s interview with Dylan Palmer. Pet. at 72

                                  10                 and Ex. 10. As argued by Gordon, Palmer stated that when he talked to

                                  11                 Gordon by phone on the night of the rape, Doe No. 1 was not yelling and

                                  12                 nothing appeared wrong, which would have established that Gordon was
Northern District of California
 United States District Court




                                  13                 not holding Doe No. 1 against her will and that Doe No. 1 was motivated to

                                  14                 falsely testify that Gordon raped her to avoid the repercussions of violating

                                  15                 the terms of her probation.

                                  16          (5)    Timothy Grabner’s criminal history. Pet. at 72 and Ex. 36. Gordon

                                  17                 contends that Grabner’s prior convictions and arrest could have been

                                  18                 admitted to impeach his credibility.

                                  19   Gordon contends that there is a reasonable probability that, if this evidence had been

                                  20   disclosed to the defense, the result of the trial would have been different, and that the

                                  21   prosecution’s failure to turn over the evidence before trial violated due process under

                                  22   Brady. Traverse at 93–96.

                                  23          The state court heard argument from habeas counsel about the materiality of the

                                  24   previously undisclosed evidence and denied the Brady claim, which was presented as

                                  25   claim 36 in the superior court habeas proceedings and briefed by the parties. See Pet.,

                                  26   Ex. 75 at 7. The state court found that the evidence was not material under Brady and

                                  27   denied the habeas claim for the following reasons:

                                  28          (1)    The state court found that the audio recording by Officer Walund of
                                                                                    68
                                  1          Gordon’s April 1, 2009, arrest and transport by police car containing

                                  2          statements by the officer that Gordon smelled like alcohol, and Gordon’s

                                  3          admission to drinking alcohol, was not material to the Miranda challenge to

                                  4          Gordon’s interrogation statements because “evidence of intoxication is

                                  5          contained in the tape of the interview, which is the crucial aspect . . . to

                                  6          show that Mr. Gordon didn’t knowingly or understandingly waive his

                                  7          Miranda rights.” Pet., Ex. 75 at 25–29. The state court reasoned that the

                                  8          comments during the arrest and transport did not have “any real effect,

                                  9          because should the intoxication be shown, it would have been shown by the

                                  10         interview, itself.” Pet., Ex. 75 at 29.

                                  11   (2)   With respect to the video recording of Doe No. 1’s police interview,

                                  12         reflecting her prior statements admitting (a) that she was drinking and was
Northern District of California
 United States District Court




                                  13         on probation and (b) that she initiated kissing Gordon and did not object to

                                  14         having sex with Gordon for over five minutes, Pet., Ex. 75 at 9–19, the state

                                  15         court found that this was not material because (a) ”enduring a preliminary

                                  16         hearing, trial, police interviews, medical evaluation, and [ ] all the other

                                  17         things that Jane Doe 1 endured to be a part of this prosecution does not

                                  18         persuade me that this could possibly have caused her to conceal from

                                  19         probation she had been drinking;” and (b) ”consent or mistaken consent

                                  20         was thoroughly explored by defense, and raised as a defense [and the trial

                                  21         court] had awareness and ability to evaluate that issue.” Id. at 19.

                                  22   (3)   With respect to the digital results of Doe No. 1’s BAC, the state court

                                  23         reiterated that the evidence was not material to explain bias or motive

                                  24         because a motive to conceal alcohol use from probation could not possibly

                                  25         cause Doe No. 1 to endure the prosecution of this case. Pet., Ex. 75 at 20.

                                  26   (4)   With respect to the audio recording of Detective Elia’s phone interview of

                                  27         Palmer, the state court did not make a specific finding on the lack of

                                  28         materiality. See Pet., Ex. 75 at 20. However, Gordon concedes that there
                                                                             69
                                  1                  was no evidence that Doe No. 1 claimed to be yelling at the time Gordon

                                  2                  called Palmer, and withdraws the argument that Doe No. 1’s statement was

                                  3                  inconsistent with Palmer’s statements to Detective Elia on that issue.

                                  4                  Traverse at 66.

                                  5           (5)    With respect to Grabner’s criminal history, Pet., Ex. 75 at 20–24, the state

                                  6                  court determined that Grabner’s prior misdemeanor convictions were not

                                  7                  material, upon finding that Grabner was a minor witness and the trial judge

                                  8                  made clear “that he based his finding of guilt on what the victims said, and

                                  9                  their credibility.” Id. at 24.

                                  10   In light of the state court record, the state court’s decision denying the Brady claim was

                                  11   not contrary to, and did not involve an unreasonable application of, clearly established

                                  12   federal law. Claim 17 is therefore DENIED.
Northern District of California
 United States District Court




                                  13   VII.   Cumulative Effect

                                  14          In Claim 20, Gordon argues that the cumulative effect of the errors in her trial,

                                  15   appellate and post-conviction proceedings violated her right to due process. Pet. at 85–

                                  16   86; Suppl. Traverse at 99–100. “‘[P]rejudice may result from the cumulative impact of

                                  17   multiple deficiencies.’” Harris v. Wood, 64 F.3d 1432, 1438 (9th Cir. 1995) (quoting

                                  18   Cooper v. Fitzharris, 586 F.2d 1325, 1333 (9th Cir. 1978) (en banc)). The court has

                                  19   reviewed the various deficiencies alleged by Gordon and determines there is no

                                  20   reasonable probability that, absent the deficiencies, the outcome of the trial, direct

                                  21   appeal, or state habeas proceedings would have been different so as to undermine

                                  22   confidence in the outcome. As the state court recognized on post-conviction review, this

                                  23   case came down to the testimony of Doe No. 1 and Doe No. 2, whose credibility was

                                  24   challenged and notably considered by the trial court. All the additional credibility issues

                                  25   that Gordon has identified in her habeas petition to further impeach the victims are not

                                  26   only cumulative, but they are also overshadowed by Gordon’s own lack of credibility, as

                                  27   found by the trial judge and reflected in the transcript of her testimony.

                                  28          Having reviewed the state court record, particularly the transcripts of the trial and
                                                                                      70
                                  1    the state court’s post-conviction evidentiary hearing, the court determines that the

                                  2    combination of the harmless errors identified by Gordon did not have a synergistic and

                                  3    cumulative effect so as to render her trial unfair. See Ybarra v. McDaniel, 656 F.3d 984,

                                  4    1001 (9th Cir. 2011). Accordingly, Claim 20 is DENIED.

                                  5    VIII.   Requests for Evidentiary Hearing

                                  6            Gordon seeks an evidentiary hearing on factual issues raised by Claims 1, 2, 3, 4,

                                  7    7, 9, 11, 12, 13, 14, 15, 16 and 20. Dkts. 38, 74. Respondent opposes the requests for

                                  8    an evidentiary hearing. Dkts. 41 and 75.

                                  9            Section 2254(e)(2), governing evidentiary hearings, provides:

                                  10                 If the applicant has failed to develop the factual basis of a
                                                     claim in state court proceedings, the court shall not hold an
                                  11                 evidentiary hearing unless the applicant shows that:
                                  12                      (A) the claim relies on–
Northern District of California
 United States District Court




                                                              (i) a new rule of constitutional law, made retroactive to
                                  13                          cases on collateral review by the Supreme Court, that
                                                              was previously unavailable; or
                                  14
                                                              (ii) a factual predicate that could not have been
                                  15                          previously discovered through the exercise of due
                                                              diligence; and
                                  16                      (B) the facts underlying the claim would be sufficient to
                                  17                      establish by clear and convincing evidence that but for
                                                          constitutional error, no reasonable factfinder would have
                                  18                      found the applicant guilty of the underlying offense.
                                  19   The Supreme Court has interpreted this section to provide that where a petitioner has
                                  20   indeed exercised diligence to “develop the factual bases” of his claims in state court, the
                                  21   requirements of section 2254(e)(2)(A) & (B) do not apply to his request for an evidentiary
                                  22   hearing. Williams (Michael Wayne) v. Taylor, 529 U.S. 420, 435 (2000); Holland v.
                                  23   Jackson, 542 U.S. 649, 652–53 (2004).
                                  24           Gordon contends that there was no lack of diligence triggering the stringent
                                  25   standards of § 2254(e)(2) because she previously sought an evidentiary hearing in state
                                  26   court and was denied the opportunity to develop the factual bases for her claims
                                  27   asserting improper admission of evidence at trial, ineffective assistance of trial and
                                  28   appellate counsel, Brady violations, and grossly disproportionate sentence. Though
                                                                                     71
                                  1    respondent disputes whether Gordon was denied an opportunity to develop these factual

                                  2    allegations in state court, Gordon has sufficiently demonstrated diligence in requesting an

                                  3    evidentiary hearing in state court on the factual issues presented here.

                                  4           Having avoided the restrictions of § 2254(e)(2), Gordon would qualify for an

                                  5    evidentiary hearing under the “pre-AEDPA” standard if she alleges facts, that if proven,

                                  6    would entitle her to relief and the state court trier of fact has not, after a full and fair

                                  7    hearing, reliably found the relevant facts. See Jones v. Wood, 114 F.3d 1002, 1010 (9th

                                  8    Cir. 1997). “In other words, petitioner must allege a colorable constitutional claim.”

                                  9    Turner v. Calderon, 281 F.3d 851, 890 (9th Cir. 2002). There is no “per se rule requiring

                                  10   an evidentiary hearing whenever a petitioner has made out a colorable claim, though.”

                                  11   Id. “Rather, a petitioner must establish that his allegation . . ., if proven, would establish a

                                  12   constitutional deprivation.” Id. “Entitlement to an evidentiary hearing based on alleged
Northern District of California
 United States District Court




                                  13   ineffective assistance, for example, requires a showing that if [petitioner’s] allegations

                                  14   were proven at the evidentiary hearing, deficient performance and prejudice would be

                                  15   established.” Id.

                                  16          Applying this “pre-AEDPA” standard for an evidentiary hearing on the factual

                                  17   issues, the court determines that Gordon fails to allege facts, that if proven at an

                                  18   evidentiary hearing, would entitle her to relief. Dkt. 38 at 7–14. Further, as a

                                  19   discretionary matter, the court considers that an evidentiary hearing is not warranted in

                                  20   light of the state court record which reflects that Gordon had an opportunity to develop

                                  21   substantial factual issues in the course of the habeas proceedings and that the state

                                  22   court thoroughly considered Gordon’s habeas claims and conducted several hearings,

                                  23   including an evidentiary hearing with testimony by several Napa police detectives, an

                                  24   officer and a medical department manager for the Napa Department of Corrections,

                                  25   Gordon’s parents and friend, and Gordon herself. It is not clear to the court “what more

                                  26   an evidentiary hearing might reveal of material import.” See Gandarela v. Johnson, 286

                                  27   F.3d 1080, 1087 (9th Cir. 2002) (denying petitioner’s request for evidentiary hearing

                                  28   regarding his assertion of actual innocence). Because the claims may be resolved by
                                                                                       72
                                  1    reference to the state court record and the documentary evidence submitted by Gordon,

                                  2    the court denies her requests for an evidentiary hearing. See Campbell v. Wood, 18 F.3d

                                  3    662, 679 (9th Cir. 1994).

                                  4           Particularly with respect to the newly exhausted evidence of gender dysphoria

                                  5    presented in support of Claims 2 (Miranda violation), 9 (involuntary and unreliable

                                  6    jailhouse letters), 12 (ineffective assistance in failing to object to introduction of jailhouse

                                  7    letters as involuntary and unreliable) and 14 (sentencing error), the court determines that,

                                  8    because the claims may be resolved by reference to the record and the exhibits

                                  9    themselves, an evidentiary hearing is not warranted by this new evidence on the

                                  10   questions of the voluntariness of Gordon’s Miranda waiver, the voluntariness or reliability

                                  11   of the admissions in her jailhouse letters, or the fundamental fairness or gross

                                  12   disproportionality of her sentence which was mandated, for the most part, by state
Northern District of California
 United States District Court




                                  13   statute.

                                  14          Accordingly, Gordon’s requests for an evidentiary hearing are DENIED.

                                  15                                           CONCLUSION

                                  16          For the reasons set forth above, Gordon’s second amended petition for a writ of

                                  17   habeas corpus is DENIED. This order fully adjudicates the petition and terminates all

                                  18   pending motions. The clerk shall close the file.

                                  19                               CERTIFICATE OF APPEALABILITY

                                  20          To obtain a certificate of appealability, a petitioner must make “a substantial

                                  21   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “Where a district

                                  22   court has rejected the constitutional claims on the merits, the showing required to satisfy

                                  23   § 2253(c) is straightforward. “The petitioner must demonstrate that reasonable jurists

                                  24   would find the district court’s assessment of the constitutional claims debatable or

                                  25   wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Section 2253(c)(3) requires a

                                  26   court granting a COA to indicate which issues satisfy the COA standard. Here, the court

                                  27   finds that Claims 1, 2, 3, 4, 7, 9, 11, 12, 13, 14, 15, 16, 17, 19 and 20 presented by

                                  28
                                                                                      73
                                  1    Gordon in the second amended petition meet that standard and GRANTS the COA as to

                                  2    those claims. With respect to the remaining claims of the second amended habeas

                                  3    petition, the court DENIES a COA. See generally Miller-El, 537 U.S. at 335-38.

                                  4          IT IS SO ORDERED.

                                  5    Dated: January 2, 2020

                                  6                                               /s/ Phyllis J. Hamilton
                                                                                 PHYLLIS J. HAMILTON
                                  7                                              United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 74
